Exhibit 10.1

EXECUTION COPY

 

 

 

$2,000,000,000 REVOLVING CREDIT AGREEMENT

dated as of

September 14, 2012,

among

MARATHON PETROLEUM CORPORATION,

The LENDERS Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

J.P. MORGAN SECURITIES LLC,

CITIGROUP GLOBAL MARKETS INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

MORGAN STANLEY SENIOR FUNDING, INC.,

RBS SECURITIES INC.

and

UBS SECURITIES LLC,

as Joint Lead Arrangers and Joint Bookrunners

CITIGROUP GLOBAL MARKETS INC.,

as Syndication Agent

BANK OF AMERICA, N.A.,

MORGAN STANLEY SENIOR FUNDING, INC.,

THE ROYAL BANK OF SCOTLAND PLC

and

UBS AG, STAMFORD BRANCH,

as Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I

Definitions

  

SECTION 1.01. Defined Terms

     1   

SECTION 1.02. Classification of Loans and Borrowings

     19   

SECTION 1.03. Terms Generally

     19   

SECTION 1.04. Accounting Terms; GAAP

     19    ARTICLE II    The Credits   

SECTION 2.01. Commitments

     20   

SECTION 2.02. Loans and Borrowings

     20   

SECTION 2.03. Requests for Revolving Borrowings

     21   

SECTION 2.04. Swingline Loans

     21   

SECTION 2.05. Letters of Credit

     22   

SECTION 2.06. Funding of Borrowings

     27   

SECTION 2.07. Interest Elections

     27   

SECTION 2.08. Termination and Reduction of Commitments

     28   

SECTION 2.09. Repayment of Loans; Evidence of Debt

     29   

SECTION 2.10. Prepayment of Loans

     30   

SECTION 2.11. Fees

     30   

SECTION 2.12. Interest

     31   

SECTION 2.13. Alternate Rate of Interest

     32   

SECTION 2.14. Increased Costs

     32   

SECTION 2.15. Break Funding Payments

     33   

SECTION 2.16. Taxes

     34   

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     37   

SECTION 2.18. Mitigation Obligations; Replacement of Lenders

     38   

SECTION 2.19. Defaulting Lenders

     39   

SECTION 2.20. Extension of Maturity Date

     41   

SECTION 2.21. Commitment Increases

     43    ARTICLE III    Representations and Warranties   

SECTION 3.01. Organization; Powers

     44   

SECTION 3.02. Authorization; Enforceability

     44   

SECTION 3.03. Governmental Approvals; No Conflicts

     44   

SECTION 3.04. Financial Condition; No Material Adverse Change

     45   

SECTION 3.05. Litigation and Environmental Matters

     45   

SECTION 3.06. Compliance with Laws; No Default

     45   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 3.07. Margin Regulations; Investment Company Status

     46   

SECTION 3.08. Taxes

     46   

SECTION 3.09. ERISA

     46   

SECTION 3.10. Disclosure

     46   

SECTION 3.11. Subsidiaries

     46   

SECTION 3.12. MPLX IPO

     46    ARTICLE IV    Conditions   

SECTION 4.01. Effective Date

     46   

SECTION 4.02. Each Credit Event

     48   

SECTION 4.03. Conditions Precedent to Each Incremental Commitment Effective Date

     48    ARTICLE V    Affirmative Covenants   

SECTION 5.01. Financial Statements; Ratings Change and Other Information

     49   

SECTION 5.02. Notices of Defaults

     50   

SECTION 5.03. Existence; Conduct of Business

     50   

SECTION 5.04. Payment of Taxes and other Obligations

     51   

SECTION 5.05. Maintenance of Properties; Insurance

     51   

SECTION 5.06. Books and Records; Inspection Rights

     51   

SECTION 5.07. Compliance with Laws

     51   

SECTION 5.08. Use of Proceeds and Letters of Credit

     51    ARTICLE VI    Negative Covenants   

SECTION 6.01. Indebtedness

     52   

SECTION 6.02. Liens and Sale and Leaseback Transactions

     53   

SECTION 6.03. Fundamental Changes

     54   

SECTION 6.04. Transactions with Affiliates

     55   

SECTION 6.05. INTENTIONALLY OMITTED

     55   

SECTION 6.06. INTENTIONALLY OMITTED

     55   

SECTION 6.07. INTENTIONALLY OMITTED

     55   

SECTION 6.08. Maximum Consolidated Net Debt to Total Capitalization Ratio

     55         Page   ARTICLE VII    Events of Default    ARTICLE VIII    The
Administrative Agent   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page   ARTICLE IX    Miscellaneous   

SECTION 9.01. Notices

     61   

SECTION 9.02. Waivers; Amendments

     62   

SECTION 9.03. Expenses; Indemnity; Damage Waiver

     63   

SECTION 9.04. Successors and Assigns

     64   

SECTION 9.05. Survival

     68   

SECTION 9.06. Counterparts; Integration; Effectiveness

     68   

SECTION 9.07. Severability

     69   

SECTION 9.08. Right of Setoff

     69   

SECTION 9.09. Subsidiary Guarantees

     69   

SECTION 9.10. Governing Law; Jurisdiction; Consent to Service of Process

     69   

SECTION 9.11. WAIVER OF JURY TRIAL

     70   

SECTION 9.12. Headings

     70   

SECTION 9.13. Confidentiality

     70   

SECTION 9.14. Interest Rate Limitation

     71   

SECTION 9.15. USA PATRIOT Act

     72   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

SCHEDULES:

Schedule 1.01 – Description of MPLX Drop-Down Transactions

Schedule 2.01 – Commitments

Schedule 3.05 – Disclosed Matters

Schedule 3.11 – Subsidiaries

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Borrowing Request

Exhibit C – Form of Interest Election Request

Exhibit D – Form of Note

Exhibit E-1 – Form of U.S. Tax Certificate (For Non-U.S. Lenders That Are Not
Partnerships for U.S. Federal Income

Tax Purposes)

Exhibit E-2 – Form of U.S. Tax Certificate (For Non-U.S. Lenders That Are
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit E-3 – Form of U.S. Tax Certificate (For Non-U.S. Participants That Are
Not Partnerships for U.S. Federal Income

Tax Purposes)

Exhibit E-4 – Form of U.S. Tax Certificate (For Non-U.S. Participants That Are
Partnerships for U.S. Federal Income

Tax Purposes)

Exhibit F-1 – Form of Incremental Commitment Activation Notice

Exhibit F-2 – Form of New Lender Supplement

Exhibit G – Form of Subsidiary Guarantee

 

i



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT dated as of September 14, 2012, among MARATHON
PETROLEUM CORPORATION, the LENDERS party hereto and JPMORGAN CHASE BANK, N.A.,
as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Act” has the meaning assigned to such term in Section 9.15.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, and any successor in such
capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means, at any time, the sum of the Commitments of all
Lenders at such time. The amount of the Aggregate Commitments as of the date
hereof is $2,000,000,000.

“Agreement” means this Revolving Credit Agreement, as it may from time to time
be amended, modified, restated or supplemented.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% per annum and (c) the LIBO Rate on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) for a deposit in dollars with a maturity of one month plus 1% per
annum. For purposes of this definition, the LIBO Rate for any day shall be based
on the rate appearing on Page LIBOR01 of the Reuters screen (or on any successor
or substitute page of such service, or any successor or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, on such day. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate shall be
effective from and



--------------------------------------------------------------------------------

including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the LIBO Rate, respectively.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the Aggregate Commitments (disregarding, to the extent applicable
pursuant to Section 2.19, any Defaulting Lender’s Commitment) represented by
such Lender’s Commitment at such time. If all of the Commitments have terminated
or expired, the Applicable Percentages shall be determined based upon the
Commitments most recently in effect, giving effect to any permitted assignments
made hereunder and, to the extent applicable pursuant to Section 2.19, to any
Lender’s status as a Defaulting Lender at the time of determination.

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan, or with respect to the commitment fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“ABR Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case may be,
based upon the ratings by Moody’s and S&P, respectively, applicable on such date
to the Index Debt:

 

Index Debt Ratings

(S&P / Moody’s):

  

ABR

Spread

   

Eurodollar

Spread

   

Commitment Fee
Rate

 

Level I

A-/A3

     0 %      1.000 %      0.100 % 

Level II

BBB+/Baa1

     0.250 %      1.250 %      0.150 % 

Level III

BBB/Baa2

     0.375 %      1.375 %      0.200 % 

Level IV

BBB-/Baa3

     0.500 %      1.500 %      0.250 % 

Level V

BB+/Ba1

     0.750 %      1.750 %      0.300 % 

Level VI

BB/Ba2

     1.000 %      2.000 %      0.350 % 

For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the next succeeding paragraph of this definition), then such
rating agency shall be deemed to have established a rating in Level VI, (b) if
the ratings established or deemed to have been established by Moody’s and S&P
for the Index Debt shall fall within different Levels, the Applicable Rate shall
be based on the higher of the two ratings unless one of the two ratings is two
or more Levels lower than the other, in which case the Applicable Rate shall be
determined by reference to the Level one rating lower than the higher of the two
ratings, and (c) if the ratings established or deemed to have been established
by Moody’s and S&P for the

 

2



--------------------------------------------------------------------------------

Index Debt shall be changed (other than as a result of a change in the rating
system of Moody’s or S&P), such change shall be effective as of the date on
which it is first announced by the applicable rating agency, irrespective of
when notice of such change shall have been furnished by the Borrower to the
Administrative Agent and the Lenders pursuant to Section 5.01 or otherwise. Each
change in the Applicable Rate shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change.

If the rating system of Moody’s or S&P shall change, or if either such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Borrower and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

If both of Moody’s and S&P shall at any time fail to have in effect a rating for
the Index Debt (other than by reason of the circumstances referred to in the
immediately preceding paragraph of this definition), the Borrower may seek and
obtain a rating of the Facility from Moody’s and/or S&P, and on and after the
date on which such rating of the Facility is obtained until such time (if any)
that a rating for the Index Debt becomes effective again, the Applicable Rate
shall be based on such rating or ratings of the Facility in the same manner as
provided herein with respect to the ratings for the Index Debt. For any day when
no rating for the Index Debt is in effect (other than by reason of the
circumstances referred to in the immediately preceding paragraph of this
definition) and no rating of the Facility has been obtained, the Applicable Rate
shall be the rates set forth opposite Level VI on the pricing grid above.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Arrangers” means J.P. Morgan Securities LLC, Citigroup Global Markets Inc.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Morgan Stanley Senior
Funding, Inc., RBS Securities Inc. and UBS Securities LLC.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent in consultation
with the Borrower.

“Attributable Debt” means, as of any date of determination, the present value
(discounted semiannually at an interest rate implicit in the terms of the
relevant lease) of the obligation of a lessee for rental payments pursuant to
any Sale and Leaseback Transaction (reduced by the amount of the rental
obligations of any sublessee of all or part of the same property) during the
remaining term of such Sale and Leaseback Transaction (including any period for
which the lease relating thereto has been extended), such rental payments not to
include amounts payable by the lessee for maintenance and repairs, insurance,
taxes, assessments and similar charges and for contingent rents (such as those
based on sales). In the case of any Sale and Leaseback Transaction in which the
lease is terminable by the lessee upon the payment of a penalty, such rental
payments shall be considered for purposes of this definition to be the lesser of
(a) the rental payments to be paid under such Sale and Leaseback Transaction
until the first date (after the date of such determination) upon which it may be
so terminated plus the then applicable penalty upon such termination and (b) the
rental payments required to be paid during the remaining term of such Sale and
Leaseback Transaction (assuming such termination provision is not exercised).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

3



--------------------------------------------------------------------------------

“Bankruptcy Event” means, with respect to any Person, that such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority, so long as such ownership interest does not result
in or provide such Person with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Person (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Marathon Petroleum Corporation, a Delaware corporation.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03, which, if in writing, shall be substantially in
the form of Exhibit B.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP (as GAAP was in effect on December 31,
2011), and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP (as GAAP was in effect on
December 31, 2011).

“Cash Equivalents” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any

 

4



--------------------------------------------------------------------------------

commercial bank organized under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) deposits in money market funds which invest 95% or more of their funds in
investments described in any of clauses (a), (b) and (c) above; and

(f) in the case of any Subsidiary organized or operating outside the United
States, other short-term investments that are analogous to the foregoing, are of
comparable credit quality and are customarily used by companies in the
applicable foreign jurisdiction for cash management purposes.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of Rule 13d-5 of the Exchange Act as in effect on the date hereof), of
Equity Interests representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the Borrower
entitled to vote in the election of directors (other than such Equity Interests
having such power only by reason of the happening of a contingency which
contingency has not yet happened); or (b) a majority of the members of the board
of directors of the Borrower ceases to be composed of individuals (i) who were
members of such board on the Effective Date, (ii) whose election, nomination or
appointment to such board was approved by individuals referred to in clause
(i) above constituting at the time of such election, nomination or appointment
at least a majority of such board or (iii) whose election, nomination or
appointment to such board was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election, nomination or
appointment at least a majority of such board.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty by any Governmental Authority, (b) any change in any
law, rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) of any Governmental Authority; provided, however, that
for purposes of this Agreement (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, promulgated or issued.

“Charges” has the meaning assigned to such term in Section 9.14.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to any Lender, the commitment of such Lender to
make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder,

 

5



--------------------------------------------------------------------------------

expressed as an amount representing the maximum aggregate permitted amount of
such Lender’s Revolving Credit Exposure hereunder, as such amount may be
(a) reduced from time to time pursuant to Section 2.08, (b) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04 and (c) increased by any Commitment Increase from time to time
pursuant to Section 2.21. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01 or in the Assignment and Assumption or the New Lender
Supplement pursuant to which such Lender shall have assumed or assigned its
Commitment, as applicable.

“Commitment Increase” has the meaning assigned to such term in Section 2.21.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to Section 9.01, including
through the Platform.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Net Debt” means, at any date, (a) without duplication, the
aggregate amount of the Indebtedness of the Borrower and the Subsidiaries of the
type specified in clause (a), (b) (c), (d) or (g), clause (h) or (i) (so long as
obligations specified in such clause are not contingent) or clause (f) (if the
Guarantees specified in such clause are of Indebtedness of the type referred to
above) of the definition of “Indebtedness” as of such date determined on a
consolidated basis, but excluding any Securitization Indebtedness, less (b) the
aggregate amount of cash and Cash Equivalents of the Borrower and the
Subsidiaries (other than any Securitization Subsidiary) as of such date
determined on a consolidated basis in accordance with GAAP, provided that, for
purposes of this clause (b), (i) any portion of such aggregate amount that
appears (or would be required to appear) as “restricted” on a consolidated
balance sheet of the Borrower and the Subsidiaries prepared in accordance with
GAAP would be excluded and (ii) so long as any Securitization Indebtedness shall
be outstanding in respect of any Securitization Transaction, such aggregate
amount shall be reduced (but not below zero) by an amount equal to the lesser of
(A) the amount of the Securitization Indebtedness outstanding at such date in
respect of such Securitization Transaction and (B) the amount of the proceeds of
such Securitization Transaction received by the Borrower or any Subsidiary
(excluding any Securitization Subsidiary) directly or indirectly (including
through any Securitization Subsidiary) from third parties. For the avoidance of
doubt, the amounts referred to above shall be determined, at any time, excluding
all amounts attributable to any Person that at such time is expressly deemed not
to be a Subsidiary pursuant to the definition of such term (other than any
Indebtedness of such Person of the type referred to above that shall have been
Guaranteed by the Borrower or any Subsidiary).

“Consolidated Net Tangible Assets” means, at any date, (a) total assets of the
Borrower and the Subsidiaries determined on a consolidated basis in accordance
with GAAP (but, for the avoidance of doubt, excluding, at any time, all amounts
attributable to the assets of, and all equity investments in, any Person that at
such time is expressly deemed not to be a Subsidiary pursuant to the definition
of such term) minus (b) the sum of (i) current liabilities (excluding short-term
Indebtedness and the current portion of long-term Indebtedness) of the Borrower
and the Subsidiaries and (ii) goodwill and other intangible assets of the
Borrower and the Subsidiaries, in each case determined on a consolidated basis
in accordance with GAAP, all as reflected in the consolidated financial
statements of the Borrower most recently delivered to the Administrative Agent
and the Lenders pursuant to Section 5.01(a) or 5.01(b) (or, prior to the first
delivery of such financial statements, the consolidated financial statements of
the Borrower referred to in Section 3.04(a)). For purposes of this definition,
the amount of assets and

 

6



--------------------------------------------------------------------------------

liabilities of any Subsidiary that is not wholly owned by the Borrower shall be
included or deducted, as the case may be, only to the extent of the proportional
equity interest directly or indirectly owned by the Borrower in such Subsidiary,
provided that, in the case of any such liabilities, to the extent such
liabilities are recourse to the Borrower or any other Subsidiary, the full
amount of such liabilities that are so recourse shall be deducted for purposes
of this definition.

“Consolidated Stockholders’ Equity” means, at any date, the total stockholders’
equity of the Borrower and the Subsidiaries, determined on a consolidated basis
in accordance with GAAP (but, for the avoidance of doubt, excluding, at any
time, all amounts attributable to (including all retained earnings of) any
Person that at such time is expressly deemed not to be a Subsidiary pursuant to
the definition of such term).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Contact” means, with respect to each Credit Party, such Person
designated in the Administrative Questionnaire or other notice provided to the
Administrative Agent as the Credit Contact for such Credit Party.

“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within three Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, unless such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (ii) fund any portion of its
participations in Letters of Credit or Swingline Loans or (iii) pay over to any
Credit Party any other amount required to be paid by it hereunder, unless (in
the case of this clause (iii)) such Lender notifies the Administrative Agent in
writing that such failure is the result of a good faith dispute with respect to
the requirement to pay such amount, (b) has notified the Borrower or any Credit
Party in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Borrower or a Credit Party, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations to fund prospective Loans
and participations in then outstanding Letters of Credit and Swingline Loans
under this Agreement, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon the Borrower’s or such Credit Party’s
receipt of such certification in form and substance satisfactory to the Borrower
or such Credit Party, as applicable, and the Administrative Agent, or (d) has
become the subject of a Bankruptcy Event.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed on Schedule 3.05.

“dollars” or “$” refers to lawful money of the United States of America.

 

7



--------------------------------------------------------------------------------

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) the violation of any Environmental Law, (b) any Environmental Law with
respect to the generation, use handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest (other than any debt security which by its terms is convertible
at the option of the holder into Equity Interests, to the extent such holder has
not so converted such debt security).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) a failure by any Plan
to satisfy the “minimum funding standards” (as defined in Section 412 of the
Code or Section 302 of ERISA) applicable to such Plan, in each instance, whether
or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

8



--------------------------------------------------------------------------------

“Events of Default” has the meaning assigned to such term in Article VII.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient:
(a) income or franchise Taxes imposed on (or measured by) net income or net
profits (or franchise Taxes imposed in lieu of net income Taxes) by the United
States of America, or by the jurisdiction under the laws of which such Recipient
is organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits Taxes imposed by the United States of America or any similar Taxes
imposed by any other jurisdiction described in clause (a) above, (c) in the case
of a Non-U.S. Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.18), any U.S. Federal withholding Taxes resulting from
any law in effect on the date such Non-U.S. Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Non-U.S. Lender’s failure to comply with Section 2.16(f), except to the extent
that such Non-U.S. Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Taxes pursuant to
Section 2.16(a), (d) in the case of a Lender that is a U.S. Person, any
withholding tax that is attributable to the Lender’s failure to comply with
Section 2.16(f), (e) any Taxes imposed with respect to the requirements of FATCA
and (f) Other Connection Taxes that are (i) Taxes imposed on (or measured by)
net income or net profits, (ii) franchise Taxes or (iii) branch profits Taxes.

“Existing Credit Agreement” means the Revolving Credit Agreement dated as of
March 11, 2011, among the Borrower, JPMorgan Chase Bank, N.A., as administrative
agent, and the lenders party thereto, as amended.

“Existing Maturity Date” has the meaning assigned to such term in
Section 2.20(a).

“Existing Securitization Facility” means the Amended and Restated Receivables
Purchase Agreement dated as of October 1, 2011, by and among MPC Trade
Receivables Company LLC, Marathon Petroleum Company LP, the Purchasers (as
defined therein) from time to time party thereto, JPMorgan Chase Bank, N.A., as
administrative agent, and certain other agents from time to time party thereto.

“Extending Lender” has the meaning assigned to such term in Section 2.20(b).

“Facility” means the revolving credit facility provided for herein.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

9



--------------------------------------------------------------------------------

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Borrower.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantor” means, at any time, each Subsidiary of the Borrower that is party to
a Subsidiary Guarantee as a guarantor.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Increasing Lenders” has the meaning assigned to such term in Section 2.21.

“Incremental Commitment Activation Notice” means a notice substantially in the
form of Exhibit F-1.

“Incremental Commitment Effective Date” means any Business Day designated as
such in an Incremental Commitment Activation Notice or, if later, the first date
on which each condition set forth in Section 4.03 shall have been satisfied or
waived with respect to the Commitment Increase set forth therein.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) accounts
payable and accrued liabilities incurred in the ordinary course of business and
(ii) amounts which are being contested in good faith and for which reserves in
conformity with GAAP have been provided), (e) all Indebtedness of others secured

 

10



--------------------------------------------------------------------------------

by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person (other than, in the case of property owned or acquired
by the Borrower or any Subsidiary, Liens on Equity Interests in Joint Ventures
which are permitted under Section 6.02(a)(ix)), whether or not the Indebtedness
secured thereby has been assumed, but only to the extent of such property’s fair
market value, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other Person (including any
partnership in which such Person is a general partner) to the extent such Person
is legally liable therefor as a result of such Person’s ownership interest in or
other relationship with such other Person, except to the extent the terms of
such Indebtedness provide that such Person is not liable therefor. The
Indebtedness of any Person shall not include endorsements of checks, bills of
exchange and other instruments for deposit or collection in the ordinary course
of business.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Information” has the meaning assigned to such term in Section 3.10.

“Information Memorandum” means the Confidential Information Memorandum dated
August 10, 2012, relating to the Borrower and the Facility.

“Initial Borrowing” has the meaning assigned to such term in Section 2.21.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07, which, if in
writing, shall be substantially in the form of Exhibit C.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last

 

11



--------------------------------------------------------------------------------

calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Revolving Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means each of JPMorgan Chase Bank, N.A., Citibank, N.A., Bank of
America, N.A., Morgan Stanley Bank, N.A., The Royal Bank of Scotland plc and any
other Lender that agrees with the Borrower and the Administrative Agent to act
as an Issuing Bank, in each case, in its capacity as an issuer of Letters of
Credit hereunder. Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“Joint Venture” means a joint venture entity the Equity Interests of which are
owned by the Borrower or a Subsidiary with a third party so long as such joint
venture entity does not constitute a Subsidiary.

“Joint Venture Obligations” means, with respect to any Joint Venture owned in
part by the Borrower or any Subsidiary, Indebtedness of such Joint Venture that
is non-recourse to the Borrower or any Subsidiary or to any property of the
Borrower or any Subsidiary other than the Equity Interests in such Joint
Venture.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit issued by such Issuing Bank.

“LC Exposure” means, with respect to any Lender at any time, such Lender’s
Applicable Percentage of the Total LC Exposure at such time.

“Lender Parent” means, with respect to any Lender, each Person in respect of
which such Lender is, directly or indirectly, a subsidiary.

“Lenders” means (a) the Persons listed on Schedule 2.01, (b) any New Lender that
shall have become a party hereto pursuant to Section 2.21 and (c) any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, for any Interest Period, the rate appearing on Page LIBOR01
of the Reuters screen (or on any successor or substitute page of such service,
or any successor or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate” for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London

 

12



--------------------------------------------------------------------------------

interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset or (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan” means a Revolving Loan or a Swingline Loan, as the context may require.

“Loan Documents” means this Agreement, each New Lender Supplement, each
Subsidiary Guarantee (if any) and each promissory note executed and delivered by
the Borrower under Section 2.09(e) (if any).

“Loan Parties” means the Borrower and each Guarantor.

“Material Adverse Change” means any event, development or circumstance that has
had or could reasonably be expected to have a Material Adverse Effect.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or financial condition of the Borrower and the
Subsidiaries, taken as a whole, (b) the ability of the Borrower and the
Guarantors to perform their obligations under the Loan Documents or (c) the
rights and remedies of the Administrative Agent and the Lenders under the Loan
Documents (it being understood that, other than for purposes of Section 3.12, in
no event shall the consummation of the MPLX IPO Transactions as contemplated by
and effected substantially in accordance with the terms of the Registration
Statement constitute a Material Adverse Effect).

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and the Subsidiaries in an aggregate principal amount
exceeding $100,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means the fifth anniversary of the Effective Date, subject to
the extension thereof with respect to all or part of the Commitments pursuant to
Section 2.20.

“Maximum Rate” has the meaning assigned to such term in Section 9.14.

“Moody’s” means Moody’s Investors Service, Inc., or any successor to the rating
agency business thereof.

“MPLX” means MPLX LP, a Delaware limited partnership.

“MPLX Drop-Down Transactions” means any acquisition by MPLX or one or more of
its subsidiaries, in a single transaction or in a series of related
transactions, of midstream assets (including pipeline systems, barges, transport
trucks, rail cars, barge docks, tank farms, terminals and other assets used in
the storage or transport of crude oil, refined products and other
hydrocarbon-based products) of the Borrower or any Subsidiary, and all
transactions consummated or agreements entered into in

 

13



--------------------------------------------------------------------------------

connection therewith, including the transactions set forth on Schedule 1.01;
provided that (a) such acquisition shall be made for fair value (as reasonably
determined by the chief financial officer of the Borrower) and (b) such
acquisition is otherwise on terms and conditions that are fair and reasonable to
the Borrower and the Subsidiaries, taking into account the totality of the
relationship between the Borrower and the Subsidiaries, on the one hand, and
MPLX and its subsidiaries, on the other.

“MPLX GP” means MPLX GP LLC, a Delaware limited liability company.

“MPLX IPO” means the initial underwritten public offering of Equity Interests in
MPLX pursuant to the Registration Statement.

“MPLX IPO Transactions” means the transactions consummated in connection with
the MPLX IPO pursuant to and in accordance with the Registration Statement.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“New Lender” has the meaning assigned to such term in Section 2.21.

“New Lender Supplement” has the meaning assigned to such term in Section 2.21.

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

“Non-Extending Lender” means, with respect to any extension of the Maturity Date
pursuant to Section 2.20, any Lender that has not consented to or has been
deemed not to have consented to such extension pursuant to Section 2.20.

“Non-Guarantor Subsidiary” means a Subsidiary of the Borrower that is not a
Guarantor.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are imposed with respect to an assignment (other than an assignment
under Section 2.18).

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

14



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that (i) are not yet due, (ii) are not more
than 60 days past due and not subject to penalties for non-payment or (iii) are
being contested in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
workmen’s, landlords’ and other like Liens arising in the ordinary course of
business (or deposits to obtain the release of such Liens) and securing
obligations that are not overdue for more than 60 days or, if so overdue, that
are being contested in compliance with Section 5.04;

(c) pledges and deposits made in compliance with, or deemed trusts arising in
connection with, workers’ compensation, unemployment insurance and other social
security laws or regulations (other than Liens imposed by ERISA);

(d) Liens and deposits to secure the performance of bids, trade contracts,
government contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

(e) judgment or attachment liens in respect of judgments that do not constitute
an Event of Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower or any Subsidiary;

(g) any Lien in favor of the United States of America, any state or any agency,
department, political subdivision or other instrumentality of either, to secure
partial, progress or advance payments to the Borrower or any Subsidiary pursuant
to the provisions of any contract or any statute;

(h) Liens created or evidenced by or resulting from precautionary financing
statements filed by lessors of property (but only relating to the leased
property), other than in connection with capital leases and sale-leasebacks;

(i) Liens imposed by ERISA which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside in accordance with GAAP, provided that the aggregate amount of the
obligations secured by such Liens shall not at any time exceed $50,000,000; and

(j) Liens in favor of banks having a right of setoff, revocation, refund or
chargeback with respect to money or instruments of the Borrower or any of its
Subsidiaries on deposit with or in the possession of such bank, in each case in
the ordinary course of business;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness of the type included in clause (a) of the definition of
the term “Consolidated Net Debt”.

 

15



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning assigned to such term in Section 9.01(d).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Recipient” means the Administrative Agent, any Lender and any Issuing Bank, or
any combination thereof (as the context requires).

“Register” has the meaning assigned to such term in Section 9.04(b).

“Registration Statement” means the registration statement on Form S-1 (No.
333-182500), including the prospectus forming a part thereof and the exhibits
filed therewith, filed by MPLX with the SEC on July 2, 2012, as amended or
supplemented prior to the date hereof, or by any amendment or supplement thereto
filed after the date hereof so long as such amendment or supplement is not
adverse in any material respect to the interests of the Lenders or as otherwise
approved by the Required Lenders.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents and advisors of such Person and such Person’s Affiliates.

“Removal Effective Date” has the meaning assigned to such term in Article VIII.

“Required Lenders” means, at any time, subject to Section 2.19, Lenders having
Revolving Credit Exposures and unused Commitments representing more than 50% of
the sum of the Total Revolving Credit Exposure and unused Commitments at such
time.

“Responsible Officer” means, with respect to any Person, the president, the
chief financial officer, the treasurer or the principal accounting officer of
such Person.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of (a) the outstanding principal amount of such Lender’s Revolving Loans at
such time, plus (b) such Lender’s LC Exposure at such time, plus (c) (except for
the purposes of calculating the commitment fee in accordance with
Section 2.11(a)) such Lender’s Swingline Exposure at such time.

“Revolving Loan” has the meaning assigned to such term in Section 2.01.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., or any successor to the ratings agency business thereof.

“Sale and Leaseback Transaction” means any arrangement with any Person providing
for the leasing by the Borrower or any Subsidiary of any property (whether such
property is now owned or

 

16



--------------------------------------------------------------------------------

hereafter acquired) that has been or is to be sold or transferred by the
Borrower or any Subsidiary to such Person, other than (a) temporary leases for a
term, including renewals at the option of the lessee, of not more than three
years and (b) leases between the Borrower and a Subsidiary or between
Subsidiaries.

“SEC” means the United States Securities and Exchange Commission, or any
Governmental Authority succeeding to the functions of said Commission.

“Securitization Indebtedness” means (a) any Indebtedness of a Securitization
Subsidiary issued or incurred under any Securitization Transaction and (b) in
the case of any Securitization Transaction that is a purchase and sale, or
otherwise does not involve issuance or incurrence of Indebtedness, the
uncollected amount of the Securitization Receivables sold without recourse to
one or more third party purchasers or investors pursuant to such Securitization
Transaction, net of any such Securitization Receivables that have been written
off as uncollectible.

“Securitization Receivables” has the meaning assigned to such term in the
definition of “Securitization Transaction”.

“Securitization Subsidiary” means, with respect to any Person, any special
purpose subsidiary or special purpose Affiliate to which such Person sells,
conveys or otherwise transfers, or grants a Lien on, Securitization Receivables
pursuant to a Securitization Transaction.

“Securitization Transaction” means any financing transaction or series of
financing transactions (including factoring arrangements) in connection with
which the Borrower or any Affiliate of the Borrower may sell, convey or
otherwise transfer, or grant a Lien on, accounts, payments, receivables,
accounts receivable, rights to future lease payments or residuals or similar
rights to payment and in each case any related assets (the “Securitization
Receivables”) to a Securitization Subsidiary or directly to one or more
investors or purchasers, provided, in each case, that any obligations arising
therefrom do not permit or provide recourse to the Borrower or any Subsidiary
(other than a Securitization Subsidiary) or any property or asset of the
Borrower or any Subsidiary (other than the property or assets of a
Securitization Subsidiary or any Equity Interests in a Securitization
Subsidiary), other than with respect to any representations, warranties,
servicer obligations, covenants and indemnities entered into by the Borrower or
any Subsidiary of a type that are reasonable and customary in securitizations of
Securitization Receivables. The parties hereto acknowledge and agree that the
representations, warranties, servicer obligations, covenants and indemnities
contained in the Existing Securitization Facility are reasonable and customary.

“Significant Subsidiary” has the meaning ascribed to such term under Regulation
S-X promulgated under the Exchange Act. Unless otherwise specified, all
references herein to a Significant Subsidiary or Significant Subsidiaries shall
refer to a Significant Subsidiary or Significant Subsidiaries of the Borrower.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentage shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

 

17



--------------------------------------------------------------------------------

“Subsequent Borrowing” has the meaning assigned to such term in Section 2.21.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which Equity Interests representing more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, directly or indirectly, owned, controlled or
held by the parent.

“Subsidiary” means any subsidiary of the Borrower, provided that (a) LOCAP LLC
and LOOP LLC, for so long as LOCAP LLC or LOOP LLC, respectively, is not wholly
owned, directly or indirectly, by the Borrower and (b) upon the consummation of
the MPLX IPO, MPLX GP, MPLX and their respective subsidiaries, for so long as
MPLX is not wholly owned, directly or indirectly, by the Borrower, in each case
shall be deemed not to be subsidiaries of the Borrower except for purposes of
Section 5.07 (provided that the term “Material Adverse Effect” as used in such
Section 5.07 shall be determined by reference to the Borrower and the
Subsidiaries but, upon the consummation of the MPLX IPO, excluding MPLX GP, MPLX
and their respective subsidiaries for so long as MPLX is not wholly owned,
directly or indirectly, by the Borrower).

“Subsidiary Guarantee” means a guarantee of the Borrower’s obligations hereunder
in substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction, or any option or similar agreement, involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Swap Agreement.

“Swingline Exposure” means, with respect to any Lender at any time, such
Lender’s Applicable Percentage of the aggregate principal amount of all
Swingline Loans outstanding at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” has the meaning assigned to such term in Section 2.04.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Total Capitalization” means, at any date, the sum of the Consolidated Net Debt
and the Consolidated Stockholders’ Equity as of such date.

“Total LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time.

“Total Revolving Credit Exposure” means at any time, the sum of (a) the
aggregate outstanding principal amount of all Revolving Loans at such time plus
(b) the Total LC Exposure at such time plus (c) the aggregate outstanding
principal amount of all Swingline Loans at such time.

 

18



--------------------------------------------------------------------------------

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.16(f)(ii)(D)(2).

“wholly owned” means, when used in reference to any subsidiary of any Person,
that all of the Equity Interests in such Subsidiary are directly or indirectly
(through one or more other wholly owned subsidiaries of such Person) owned by
such Person, excluding directors’ qualifying shares and other nominal amounts of
Equity Interests that are required to be held by other Persons under applicable
law.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including intellectual property, cash, securities, accounts and contract rights,
(f) with respect to the determination of any period of time, the word “from”
means “from and including” and the word “to” means “to but excluding” and
(g) reference to any law, rule or regulation means such as amended, modified,
codified or reenacted, in whole or in part, and in effect from time to time.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring

 

19



--------------------------------------------------------------------------------

after the date hereof in GAAP or in the application thereof on the operation of
such provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding anything to the
contrary in this Agreement or any other Loan Document, for purposes of
calculations made pursuant to the terms of this Agreement or any other Loan
Document, (a) GAAP will be deemed to treat leases that would have been
classified as operating leases in accordance with generally accepted accounting
principles in the United States of America as in effect on December 31, 2011 in
a manner consistent with the treatment of such leases under generally accepted
accounting principles in the United States of America as in effect on
December 31, 2011, notwithstanding any modifications or interpretive changes
thereto that may occur thereafter and (b) no effect shall be given to any
election under Statement of Financial Accounting Standards 159, The Fair Value
Option for Financial Assets and Financial Liabilities, or any successor thereto
(including pursuant to the Accounting Standards Codification), to value any
Indebtedness of the Borrower or any Subsidiary at “fair value”, as defined
therein.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make loans to the Borrower (each such loan, a “Revolving
Loan”) from time to time during the Availability Period in an aggregate
principal amount that will not result in (a) such Lender’s Revolving Credit
Exposure exceeding such Lender’s Commitment or (b) the Total Revolving Credit
Exposure exceeding the Aggregate Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b) Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $1,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the Aggregate Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $1,000,000 and not less than $1,000,000, provided that a Swingline
Loan may be in an amount that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e). Borrowings of more than one
Type and Class may be outstanding at the same time;

 

20



--------------------------------------------------------------------------------

provided that there shall not at any time be more than a total of 15 Eurodollar
Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone, fax or electronic mail (a) in the case of a Eurodollar Borrowing, not
later than 1:00 p.m., New York City time, three Business Days before the date of
the proposed Borrowing or (b) in the case of an ABR Revolving Borrowing, not
later than 1:00 p.m., New York City time, on the date of the proposed Borrowing.
Each such Borrowing Request shall be irrevocable and, in the case of a
telephonic Borrowing Request, shall be confirmed promptly by hand delivery, fax
or electronic mail (in .pdf form) to the Administrative Agent of a written
Borrowing Request signed by the Borrower. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

(i) the aggregate principal amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Revolving Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06, or, in the
case of an ABR Revolving Borrowing requested to finance the reimbursement of an
LC Disbursement as provided in Section 2.05(e), the identity of the Issuing Bank
that has made such LC Disbursement.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Revolving Borrowing. If no
Interest Period is specified with respect to any requested Eurodollar Revolving
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Revolving Loan to be
made as part of the requested Borrowing.

SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make loans to the Borrower (each such
loan, a “Swingline Loan”) from time to time during the Availability Period, in
an aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$100,000,000 or (ii) the Total Revolving Credit Exposure exceeding the Aggregate
Commitments; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans.

 

21



--------------------------------------------------------------------------------

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone, fax or electronic mail (and, in the case of
telephonic notice, promptly confirmed by hand delivery, fax or electronic mail),
not later than 2:00 p.m., New York City time, on the day of the proposed
Swingline Loan. Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day), amount of the requested
Swingline Loan and, in the case of a Swingline Loan requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e), the identity
of the Issuing Bank that has made such LC Disbursement. The Administrative Agent
will promptly advise the Swingline Lender of any such notice received from the
Borrower. The Swingline Lender shall make each Swingline Loan available to the
Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the applicable Issuing Bank) by 3:00 p.m., New York City time, on
the requested date of such Swingline Loan.

(c) The Swingline Lender may, by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day,
require the Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Lenders will be required to
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly remit to the Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrower (or other Person
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request that any Issuing Bank
issue Letters of Credit for the Borrower’s account, denominated in dollars and
in a form reasonably acceptable to the applicable Issuing Bank, at any time and
from time to time during the Availability Period, in support of obligations of
the Borrower or any of its Subsidiaries. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the applicable Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.

 

22



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit by any Issuing Bank (or the
amendment, renewal (other than an automatic renewal permitted pursuant to
paragraph (c) of this Section) or extension of an outstanding Letter of Credit
issued by any Issuing Bank), the Borrower shall hand deliver or fax (or transmit
by electronic communication, if arrangements for doing so have been approved by
the recipient) to such Issuing Bank and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the applicable Issuing Bank, the Borrower also shall submit a letter of
credit application on such Issuing Bank’s standard form in connection with any
request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended by the applicable Issuing Bank only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, (i) the Total Revolving Credit Exposure shall
not exceed the Aggregate Commitments and (ii) the portion of the Total LC
Exposure attributable to Letters of Credit issued by such Issuing Bank will not,
unless such Issuing Bank shall so agree in writing, exceed $300,000,000. Each
Issuing Bank agrees that it shall not permit any issuance, amendment, renewal or
extension of a Letter of Credit to occur unless it shall have given to the
Administrative Agent written notice thereof required under paragraph (k) of this
Section.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) unless a later date is otherwise agreed to in
writing by the applicable Issuing Bank and the Administrative Agent, the date
that is one year after the date of the issuance of such Letter of Credit (or, in
the case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the Maturity Date; provided that any Letter of Credit may
provide for the automatic renewal thereof for additional periods which shall not
extend beyond the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit, the occurrence and
continuance of a Default, any reduction or termination of the Commitments or any
force majeure or other event that under any rule of law or uniform practices to
which any Letter of Credit is subject (including Section 3.14 of ISP 98 or any
successor publication of the International Chamber of Commerce) permits a
drawing to be made under such Letter of Credit after the expiration thereof or
of the Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the

 

23



--------------------------------------------------------------------------------

Administrative Agent an amount equal to such LC Disbursement not later than 5:00
p.m., New York City time, on the date that such LC Disbursement is made, if the
Borrower shall have received notice of such LC Disbursement prior to 10:00 a.m.,
New York City time, on such date, or, if such notice has not been received by
the Borrower prior to such time on such date, then not later than 5:00 p.m., New
York City time, on (i) the Business Day that the Borrower receives such notice,
if such notice is received prior to 10:00 a.m., New York City time, on the day
of receipt, or (ii) the Business Day immediately following the day that the
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that the Borrower may, at its election and
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or Section 2.04, as applicable, that such payment be financed
with an ABR Revolving Borrowing (if such LC Disbursement is not less than
$1,000,000) or a Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
remit to the applicable Issuing Bank the amounts so received by it from the
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Lenders and such Issuing Bank as their interests may appear.
Any payment made by a Lender pursuant to this paragraph to reimburse any Issuing
Bank for any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by each Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, (iv) any force majeure or other event
that under any rule of law or uniform practices to which any Letter of Credit is
subject (including Section 3.14 of ISP 98 or any successor publication of the
International Chamber of Commerce) permits a drawing to be made under such
Letter of Credit after the stated expiration date thereof or of the Commitments
or (v) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
or any Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of any Issuing Bank; provided that the foregoing shall
not be construed to excuse any Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims

 

24



--------------------------------------------------------------------------------

in respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that the applicable Issuing Bank shall be deemed to have
exercised care in each such determination unless a court of competent
jurisdiction shall have determined by a final, non-appealable judgment that such
Issuing Bank was grossly negligent or acted with willful misconduct in
connection with such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, each Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by such Issuing Bank. Such Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone,
fax or electronic mail (and, in the case of telephonic notice, promptly
confirmed by hand delivery, fax or electronic mail) of such demand for payment
and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse such Issuing Bank
and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that (i) if the
Borrower makes such reimbursement on the date such LC Disbursement is made,
interest shall accrue for such day if such reimbursement is made after 2:00
p.m., New York City time, on such day and (ii) if the Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.12(c) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment, and shall be payable on
demand or, if no demand has been made, on the date on which the Borrower
reimburses the applicable LC Disbursement in full.

(i) Termination of an Issuing Bank. Any Issuing Bank may be terminated at any
time upon not less than 10 Business Days’ prior written notice by the Borrower
to the Administrative Agent and such Issuing Bank. The Administrative Agent
shall notify the Lenders of any such termination of an Issuing Bank. After the
termination of an Issuing Bank hereunder, such Issuing Bank shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit issued by it prior
to such termination, but shall not be required to amend, renew or extend any
such Letter of Credit or to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposures representing greater than 50% of
the Total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account maintained with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Issuing Banks and Lenders, an amount in cash equal to the Total
LC Exposure as of such date plus any accrued and unpaid interest thereon;

 

25



--------------------------------------------------------------------------------

provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII. The Borrower also shall deposit cash collateral in accordance with
this paragraph as and to the extent required by Sections 2.10(c) and 2.19. Each
such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the Borrower under this Agreement.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Other than any interest
earned on the investment of such deposits (in the event any such investment is
made pursuant to the following sentence), such deposits shall not bear interest.
The Administrative Agent shall not be required to invest any such deposits;
provided that if the Administrative Agent elects to invest any such deposits,
the Administrative Agent shall invest such deposits in one or more types of Cash
Equivalents, and such investments shall be at the Borrower’s risk and expense.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the applicable Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the Total LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to (i) the consent of Lenders with LC Exposures representing greater
than 50% of the Total LC Exposure and (ii) in the case of any such application
at a time when any Lender is a Defaulting Lender (but only if, after giving
effect thereto, the remaining cash collateral shall be less than the aggregate
LC Exposure of all the Defaulting Lenders) the consent of each Issuing Bank), be
applied to satisfy other obligations of the Borrower under this Agreement. If
the Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived. If the Borrower is
required to provide an amount of cash collateral hereunder pursuant to
Section 2.10(c), such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower to the extent that, after giving effect to such return,
the Total Revolving Credit Exposure would not exceed the Aggregate Commitments
and no Event of Default shall have occurred and be continuing. If the Borrower
is required to provide an amount of cash collateral hereunder pursuant to
Section 2.19, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower as promptly as practicable to the extent that, after
giving effect to such return, no Issuing Bank shall have any exposure in respect
of any outstanding Letter of Credit that is not fully covered by the Commitments
of the Non-Defaulting Lenders and/or the remaining cash collateral and no Event
of Default shall have occurred and be continuing.

(k) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which the Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount of such LC Disbursement and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.

 

26



--------------------------------------------------------------------------------

(l) For all purposes of this Agreement, the amount of a Letter of Credit that,
by its terms or the terms of any document related thereto, provides for one or
more automatic increases in the stated amount thereof shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at the time of
determination.

SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 3:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly remitting the amounts so received, in like funds, to an
account of the Borrower designated by the Borrower in the applicable Borrowing
Request; provided that ABR Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Eurodollar Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to the Loans comprising such Borrowing. If the
Borrower and such Lender shall both pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Loan included in such Borrowing.
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

SECTION 2.07. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may, at any time
and from time to time, elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurodollar Revolving Borrowing,
may elect Interest Periods therefor, all as provided in this Section. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall not apply to Borrowings of Swingline Loans, which may not be
converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone, fax or electronic mail by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Revolving Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such

 

27



--------------------------------------------------------------------------------

telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery, fax or electronic mail to the Administrative Agent of
a written Interest Election Request signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Revolving Borrowing or a
Eurodollar Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Revolving Borrowing. Notwithstanding any contrary provision hereof, if an
Event of Default under clause (h) or (i) of Article VII has occurred and is
continuing with respect to the Borrower, or if any other Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, notifies the Borrower of the election to give effect to this
sentence on account of such other Event of Default, then, in each such case, so
long as such Event of Default is continuing, (i) no outstanding Revolving
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Revolving Borrowing shall be converted to an
ABR Revolving Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.08. Termination and Reduction of Commitments. (a) Unless previously
terminated pursuant to the terms of this Agreement, the Commitments shall
terminate on the Maturity Date (as it may be extended with respect to some or
all of the Commitments pursuant to Section 2.20); provided, however, that the
Commitments shall terminate on September 14, 2012 at 11:59 p.m., New York City
time, if the Effective Date shall not have occurred on or before such time.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $10,000,000 and not less than $50,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in

 

28



--------------------------------------------------------------------------------

accordance with Section 2.10, the Total Revolving Credit Exposure would exceed
the Aggregate Commitments as a result thereof.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or the closing of
one or more securities offerings, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.

SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Maturity Date and (ii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Maturity Date and
the first date after such Swingline Loan is made that is the 15th or last day of
a calendar month and is at least two Business Days after such Swingline Loan is
made; provided that on each date that a Borrowing of Revolving Loans is made,
the Borrower shall repay all Swingline Loans then outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and, in
the case of Eurodollar Loans, the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and substantially in
the form of Exhibit D. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

 

29



--------------------------------------------------------------------------------

SECTION 2.10. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.

(b) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone, fax or
electronic mail (and, in the case of telephonic notice, promptly confirmed by
hand delivery, fax or electronic mail) of any prepayment hereunder (i) in the
case of prepayment of a Eurodollar Revolving Borrowing, not later than 1:00
p.m., New York City time, one Business Day before the date of prepayment,
(ii) in the case of prepayment of an ABR Revolving Borrowing, not later than
1:00 p.m., New York City time, on the same Business Day as the date of
prepayment, or (iii) in the case of prepayment of a Swingline Loan, not later
than 2:00 p.m., New York City time, on the same Business Day as the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.12.

(c) If, on any date, the Administrative Agent notifies the Borrower that the
Total Revolving Credit Exposure exceeds the Aggregate Commitments on such date,
the Borrower shall, as soon as practicable and in any event within two Business
Days after receipt of such notice, prepay the outstanding principal amount of
any Loans owing by the Borrower in an aggregate amount sufficient to reduce the
Total Revolving Credit Exposure to an amount not exceeding the Aggregate
Commitments on such date. If any such excess remains after prepayment in full of
the aggregate outstanding Loans, the Borrower shall provide cash collateral in
the manner set forth in Section 2.05(j) in an amount equal to 100% of such
excess.

SECTION 2.11. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily amount (if any) by which the Commitment of such
Lender exceeds the Revolving Credit Exposure of such Lender during the period
from and including the date of this Agreement to but excluding the date on which
such Commitment terminates. Accrued commitment fees shall be payable in arrears
on the last day of March, June, September and December of each year and on the
date on which the Commitments terminate, commencing on the first such date to
occur after the date hereof; provided that any commitment fees accruing after
the date on which the Commitments terminate shall be payable on demand. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender in accordance with its Applicable Percentage, a participation fee
with respect to its participations in Letters of Credit, which shall accrue at
the same Applicable Rate used to determine the interest rate applicable to
Eurodollar Revolving Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, (ii) to each
Issuing Bank, for its own account, a fronting fee with respect to each Letter of
Credit issued by it in the

 

30



--------------------------------------------------------------------------------

amount agreed between such Issuing Bank and the Borrower prior to the issuance
of such Letter of Credit, and (iii) to each Issuing Bank, for its own account,
such Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable in arrears on such last day, commencing on the first such date to occur
after the Effective Date; provided that all such fees shall be payable on the
date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand. Any other
fees payable to any Issuing Bank pursuant to this paragraph shall be payable
within 30 days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
amount of participation and fronting fees payable hereunder shall be set forth
in a written invoice or other notice delivered to the Borrower by the
Administrative Agent or, in the case of fronting fees, by the applicable Issuing
Bank.

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.

SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.000% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2.000% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Revolving Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate

 

31



--------------------------------------------------------------------------------

shall be determined by the Administrative Agent in accordance with the terms
hereof, and such determination shall be conclusive absent manifest error.

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent reasonably determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give written notice thereof to the Borrower
and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any ABR Revolving Borrowing to,
or continuation of any Eurodollar Revolving Borrowing as, a Eurodollar Revolving
Borrowing shall be ineffective and (ii) if any Borrowing Request requests a
Eurodollar Revolving Borrowing, such Borrowing shall be made as an ABR Revolving
Borrowing.

SECTION 2.14. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate) or any
Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein; or

(iii) subject any Recipient to any Taxes on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes,
(B) Connection Income Taxes and (C) Excluded Taxes described in clauses (d) and
(e) of the definition of “Excluded Taxes”);

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Eurodollar Loan (or of maintaining its obligation to make any
such Loan) or to increase the cost to such Lender, such Issuing Bank or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit) or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Bank or such other Recipient hereunder (whether of
principal, interest or otherwise), then, subject to paragraphs (c) and (d) of
this Section, the Borrower will pay to such Recipient such additional amount or
amounts as will compensate such Recipient for such additional costs incurred or
reduction suffered.

(b) If any Lender or any Issuing Bank determines in good faith that any Change
in Law regarding capital or liquidity requirements has the effect of reducing
the rate of return on such Lender’s or such Issuing Bank’s capital or on the
capital of such Lender’s or such Issuing Bank’s holding

 

32



--------------------------------------------------------------------------------

company, if any, as a consequence of this Agreement, the Commitment of or the
Loans made by, or participations in Letters of Credit or Swingline Loans held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time, subject to paragraphs
(c) and (d) of this Section, the Borrower will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered; provided that such
Lender or such Issuing Bank is generally seeking, or intends generally to seek,
compensation from similarly situated borrowers under similar credit facilities
(to the extent such Lender or Issuing Bank has the right under such similar
credit facilities to do so) with respect to such Change in Law regarding capital
or liquidity requirements.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section, including in reasonable detail a description of the basis for such
claim for compensation and a calculation of such amount or amounts, shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 30 days after receipt
thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower in writing of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or such Issuing
Bank’s intention to claim compensation therefor; provided further, that if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure (other than as a result of
the failure of a Lender to fund a Loan required to be funded hereunder) to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.10(b) and is revoked in accordance therewith), (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.18 or Section 2.20(c) or (e) the operation of Section 2.21 on any
Incremental Commitment Effective Date, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event in accordance with the terms of this Section. In the case of a Eurodollar
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan (but not including the Applicable Rate applicable thereto), for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the

 

33



--------------------------------------------------------------------------------

commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section, including in reasonable detail a description of the
basis for such compensation and a calculation of such amount or amounts, shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 30 days after receipt thereof.

SECTION 2.16. Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without withholding for any Taxes, unless such withholding is required by
any law. If any Withholding Agent determines, in its sole discretion exercised
in good faith, that it is so required to withhold Taxes, then such Withholding
Agent may so withhold and shall timely pay the full amount of withheld Taxes to
the relevant Governmental Authority in accordance with applicable law. If such
Taxes are Indemnified Taxes, then the amount payable by such Loan Party shall be
increased as necessary so that, net of such withholding (including such
withholding applicable to additional amounts payable under this Section), the
applicable Recipient receives the amount it would have received had no such
withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient for any Indemnified Taxes that are paid or
payable (without duplication) by such Recipient in connection with any Loan
Document (including amounts paid or payable under this paragraph) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this paragraph shall be
paid within 20 days after the Recipient delivers to any Loan Party a certificate
stating the amount of any Indemnified Taxes so paid or payable by such Recipient
and describing the basis for the indemnification claim. Such Recipient shall
deliver a copy of such certificate to the Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this paragraph shall be paid within
10 days after the Administrative Agent delivers to the applicable Lender a
certificate stating the amount of Taxes so paid or payable by the Administrative
Agent. Such certificate shall be conclusive of the amount so paid or payable
absent manifest error. Each Lender hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document from any other source against any
amount then due to the Administrative Agent under this paragraph.

 

34



--------------------------------------------------------------------------------

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
any Loan Document shall deliver to the Borrower and the Administrative Agent, at
the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.16(f)(ii)(A) through (F) and Section 2.16(f)(iii) below)
shall not be required if in the Lender’s judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. Upon the reasonable request of the Borrower or the Administrative Agent,
any Lender shall update any form or certification previously delivered pursuant
to this Section 2.16(f). If any form or certification previously delivered
pursuant to this Section 2.16(f) expires or becomes obsolete or inaccurate in
any respect with respect to a Lender, such Lender shall promptly (and in any
event within 10 days after such expiration, obsolescence or inaccuracy) notify
the Borrower and the Administrative Agent in writing of such expiration,
obsolescence or inaccuracy and update the form or certification if it is legally
eligible to do so.

(ii) Without limiting the generality of the foregoing, if the Borrower is a U.S.
Person, any Lender shall, if it is legally eligible to do so, deliver to the
Borrower and the Administrative Agent (in such number of copies reasonably
requested by the Borrower and the Administrative Agent) on or prior to the date
on which such Lender becomes a party hereto, duly completed and executed copies
of whichever of the following is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the form of the applicable certificate
provided in Exhibit E (a “U.S. Tax Certificate”) to the effect that such Lender
is not (a) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(b) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d)

 

35



--------------------------------------------------------------------------------

conducting a trade or business in the United States with which the relevant
interest payments are effectively connected;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under any Loan Document (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate on behalf of such
partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this paragraph, “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including
additional amounts paid pursuant to this Section 2.16), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.16 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including any Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnifying party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph, in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this paragraph
the payment of which would place such indemnified party in a less favorable net
after-Tax position than such indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the indemnifying party or
any other Person.

(h) Issuing Bank. For purposes of Sections 2.16(e) and 2.16(f), the term
“Lender” includes any Issuing Bank.

 

36



--------------------------------------------------------------------------------

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Except as provided in Section 2.05(e), the Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest or fees, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set off or counterclaim. The Borrower shall make each
reimbursement of LC Disbursements required to be made by it prior to the time
for such payments set forth in Section 2.05(e). Any amounts received after the
time set forth above or in Section 2.05(e), as applicable, on any date may, in
the discretion of the Administrative Agent, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon.
All such payments shall be made to the Administrative Agent to such account in
the United States as it may specify from time to time, except payments to be
made directly to an Issuing Bank or the Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement (including any payment made by the Borrower in connection with any
extension of the Maturity Date in accordance with Section 2.20 or any Commitment
Increase in accordance with Section 2.21) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements or Swingline Loans to any assignee
or participant, other than to the Borrower or any Subsidiary or other Affiliate
thereof (as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

37



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or an Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or such Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the applicable Issuing Bank, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.04(c), 2.05(d) or (e), 2.06(b), 2.17(d) or 9.03(c), then
the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the applicable Issuing Bank to
satisfy such Lender’s obligations to such Person under such Section until all
such unsatisfied obligations are fully paid, and/or (ii) hold any such amounts
in a segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16
and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 2.18(a), (ii) any Lender
becomes a Defaulting Lender or (iii) any Lender refuses to consent to any
proposed amendment, modification, waiver or consent with respect to any
provision hereof that requires the unanimous approval of all Lenders, or the
approval of each of the Lenders affected thereby (in each case in accordance
with Section 9.02), and the consent of the Required Lenders shall have been
obtained with respect to such amendment, modification, waiver or consent, then
the Borrower may, at its sole expense and effort (including payment of any
applicable processing and recordation fees), upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (A) the Borrower
shall have received the prior written consent of the Administrative Agent with
respect to any assignee that is not already a Lender hereunder (and if a
Commitment or LC Exposure is being assigned, each Issuing Bank), which consent
shall not unreasonably be withheld, conditioned or delayed, (B) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements and

 

38



--------------------------------------------------------------------------------

Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (C) in the case of any such assignment resulting from a claim
for compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments, (D) in the case of any such assignment resulting from the failure to
provide a consent, the assignee shall have given such consent and, as a result
of such assignment and any contemporaneous assignments and consents, the
applicable amendment, modification, waiver or consent can be effected and
(E) such assignment does not conflict with applicable law. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply. Each party
hereto agrees that an assignment and delegation required pursuant to this
paragraph may be effected pursuant to an Assignment and Assumption executed by
the Borrower, the Administrative Agent and the assignee and that the Lender
required to make such assignment and delegation need not be a party thereto (it
being understood and agreed that such Lender shall not be deemed to make the
representations and warranties in such Assignment and Assumption if such Lender
has not executed such Assignment and Assumption).

SECTION 2.19. Defaulting Lenders. Notwithstanding any provision of any Loan
Document to the contrary, if any Lender becomes a Defaulting Lender, then the
provisions set forth in the following paragraphs (a) through (e) shall apply for
so long as such Lender is a Defaulting Lender:

(a) commitment fees shall cease to accrue on the unused portion of the
Commitment of such Defaulting Lender pursuant to Section 2.11(a);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders (or each Lender) or the
Required Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification providing for an increase in such Defaulting Lender’s
Commitment, providing for an extension of such Defaulting Lender’s Commitment
(other than in determining whether the Required Lenders have consented to the
extension of the Maturity Date under Section 2.20) or requiring the consent of
each Lender affected thereby (including pursuant to Sections 9.02(b)(ii) and
(iii)) if such Defaulting Lender is an affected Lender;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender, then:

(i) the Swingline Exposure (other than any portion thereof with respect to which
such Defaulting Lender shall have funded its participation as contemplated by
Section 2.04(c)) and LC Exposure of such Defaulting Lender (other than any
portion thereof attributable to unreimbursed LC Disbursements with respect to
which such Defaulting Lender shall have funded its participation as contemplated
by Sections 2.05(d) and 2.05(e)) shall be reallocated (effective as of the date
such Lender becomes a Defaulting Lender) among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (for the purposes of
such reallocation, such Defaulting Lender’s Commitment shall be disregarded in
determining the Non-Defaulting Lenders’ respective Applicable Percentages), but
only to the extent that (A) the sum of all Non-Defaulting Lenders’ Revolving
Credit Exposures plus such Defaulting Lender’s Swingline Exposure and LC
Exposure does not exceed the sum of all Non-Defaulting Lenders’ Commitments,
(B) after giving effect to any such reallocation, no Non-Defaulting Lender’s

 

39



--------------------------------------------------------------------------------

Revolving Credit Exposure shall exceed such non-Defaulting Lender’s Commitment
and (C) no Event of Default has occurred and is continuing at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, within three Business Days following
the Borrower’s receipt of written notice from the Administrative Agent,
(A) first, prepay such Defaulting Lender’s Swingline Exposure that has not been
reallocated and (B) second, cash collateralize for the benefit of the applicable
Issuing Banks only the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure that has not been reallocated in accordance with the
procedures set forth in Section 2.05(j) for so long as such LC Exposure is
outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(b)
with respect to such portion of such Defaulting Lender’s LC Exposure during the
period such portion of such Defaulting Lender’s LC Exposure is cash
collateralized;

(iv) if any portion of such Defaulting Lender’s LC Exposure is reallocated
pursuant to clause (i) above, then all Letter of Credit participation fees that
otherwise would have been payable to such Defaulting Lender under
Section 2.11(b) with respect to such Defaulting Lender’s reallocated LC Exposure
shall be payable to the Non-Defaulting Lenders in accordance with such
Non-Defaulting Lenders’ Applicable Percentages after giving effect to such
reallocation; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all Letter of Credit participation fees that otherwise would
have been payable to such Defaulting Lender under Section 2.11(b) with respect
to such Defaulting Lender’s unreallocated LC Exposure shall be payable to the
Issuing Banks, ratably based on the portion of such LC Exposure attributable to
Letters of Credit issued by each Issuing Bank, until and to the extent that such
LC Exposure is reallocated and/or cash collateralized pursuant to clause (i) or
(ii) above;

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and no Issuing Bank shall be required
to issue, amend, renew or extend any Letter of Credit, unless it is satisfied
that the related exposure and the Defaulting Lender’s then outstanding Swingline
Exposure or LC Exposure, as applicable, will be 100% covered by the Commitments
of the Non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.19(c), and participating interests in any
newly made Swingline Loan or any newly issued or increased Letter of Credit
shall be allocated among Non-Defaulting Lenders in a manner consistent with
Section 2.19(c)(i) (and such Defaulting Lender shall not participate therein);

(e) in the event that a Bankruptcy Event with respect to any Lender Parent shall
have occurred following the Effective Date and for so long as such Bankruptcy
Event shall continue, no Issuing Bank shall be required to issue, amend, extend,
renew or increase any Letter of Credit, and the Swingline Lender shall not be
required to fund any Swingline Loan, unless such Issuing Bank or the Swingline
Lender shall have entered into arrangements with the Borrower or the applicable
Lender reasonably satisfactory to such Issuing Bank or the Swingline Lender, as
the case may be, to defease any risk to it in respect of such Lender hereunder;

 

40



--------------------------------------------------------------------------------

(f) in the event that the Administrative Agent, the Borrower, the Swingline
Lender and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposures and LC Exposures of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment, and on such date such Lender
shall purchase at par such of the Revolving Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold Revolving Loans in accordance with its Applicable Percentage; and

(g) the rights and remedies against, and with respect to, a Defaulting Lender
under this Section 2.19 are in addition to, and cumulative and not in limitation
of, all other rights and remedies that the Administrative Agent and each Lender,
each Issuing Bank, the Swingline Lender, the Borrower or any other Loan Party
may at any time have against, or with respect to, such Defaulting Lender.

SECTION 2.20. Extension of Maturity Date. (a) At least 30 days prior to, but not
more than 90 days prior to, any anniversary of the Effective Date, the Borrower,
by written notice to the Administrative Agent, may request an extension of the
Maturity Date to the date that is one year after the then existing Maturity Date
(such existing Maturity Date, the “Existing Maturity Date”). The Administrative
Agent shall promptly notify each Lender of such request, and each Lender shall,
in turn, in its sole discretion, not later than 20 days after delivery of such
notice by the Administrative Agent to the Lenders, notify the Administrative
Agent in writing as to whether such Lender consents to such extension. If any
Lender shall fail to notify the Administrative Agent in writing of its consent
to any such request for extension of the Maturity Date not later than 20 days
after the delivery of such notice by the Administrative Agent to the Lenders,
such Lender shall be deemed to have not consented to such extension. The
Administrative Agent shall promptly notify the Borrower of the consents received
with respect to the Borrower’s request for an extension of the Maturity Date.
The Maturity Date may be extended pursuant to this Section 2.20 on no more than
two separate instances during the term of this Agreement.

(b) If Lenders constituting the Required Lenders consent in writing to any such
request in accordance with Section 2.20(a), the Maturity Date shall be extended
to the date which is one year after the Existing Maturity Date as to those
Lenders that so consented (each, an “Extending Lender”) but shall not be
extended as to any Non-Extending Lender; provided that no extension of the
Maturity Date pursuant to this Section shall become effective unless the
Administrative Agent shall have received a certificate signed by the chief
financial officer of the Borrower, dated as of the date that would otherwise be
the effective date of such extension, certifying that (i) as of and on such
date, no Default has occurred and is continuing and (ii) the representations and
warranties of the Loan Parties set forth in this Agreement and the other Loan
Documents are true and correct in all material respects on and as of such date,
except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case such representations and warranties
continue to be true and correct in all material respects as of such specified
earlier date (provided that, in the case of clause (ii) above, such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof). To the
extent that the Maturity Date is not extended as to any Non-Extending Lender
pursuant to this Section 2.20 and the Commitment of such Non-Extending Lender is
not assigned in accordance with Section 2.20(c) on or prior to the applicable
Existing Maturity Date, (A) the Commitment of such Non-Extending Lender shall
automatically terminate in whole on such Existing Maturity Date without any
further notice or other action by the Borrower, such Lender or any other Person
and (B) the principal amount of any outstanding Loans made by Non-Extending
Lenders, together with any accrued interest thereon and any accrued fees and
other amounts payable to or for the account of such Non-Extending Lenders
hereunder, shall be due and payable on such Existing Maturity Date, and on such
Existing Maturity Date the Borrower shall also make such other prepayments of
the Loans pursuant to Section 2.10 as shall be required in order that, after
giving effect to the termination of

 

41



--------------------------------------------------------------------------------

the Commitments of, and all payments to, Non-Extending Lenders pursuant to this
sentence, the Total Revolving Credit Exposure would not exceed the Aggregate
Commitments; provided that such Non-Extending Lender’s rights under Sections
2.14, 2.15, 2.16 and 9.03, and its obligations under Section 9.03, shall survive
such Existing Maturity Date for such Lender as to matters occurring prior to
such date. It is understood and agreed that no Lender shall have any obligation
whatsoever to agree to any request made by the Borrower for any requested
extension of the Maturity Date.

(c) If, pursuant to Section 2.20(a), the Borrower requests an extension of the
Maturity Date and Lenders constituting the Required Lenders consent to such
request, then the Borrower may, at any time after the day that is 27 months
prior to the Maturity Date in effect at such time, at its sole expense and
effort (including payment of any applicable processing and recordation fees),
require any Non-Extending Lender, promptly following notice to such
Non-Extending Lender and the Administrative Agent, to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to a willing assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment) and will agree to the
applicable request for extension; provided that (i) unless the assignee is
already a Lender, the Borrower shall have received the prior written consent of
the Administrative Agent and the Issuing Banks, which consent shall not
unreasonably be withheld, conditioned or delayed, (ii) such Non-Extending Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(iii) such assignment does not conflict with applicable law.

(d) If Lenders constituting the Required Lenders consent in writing to a
requested extension of the Maturity Date, not later than one Business Day prior
to the applicable Existing Maturity Date the Administrative Agent shall so
notify the Borrower, and the Existing Maturity Date then in effect shall,
subject to the satisfaction of the conditions set forth in the proviso in the
first sentence of Section 2.20(b), be extended for the additional one-year
period as described in Section 2.20(b), and all references in the Loan Documents
to the “Maturity Date” shall, solely with respect to the Commitments and
Revolving Credit Exposure of each Extending Lender and each assignee pursuant to
Section 2.20(c) for such extension, refer to the Maturity Date as so extended.
Promptly following the applicable Existing Maturity Date, the Administrative
Agent shall notify the Lenders (including each assignee pursuant to
Section 2.20(c)) of such extension of the applicable Existing Maturity Date and
shall thereupon record in the Register the relevant information with respect to
each such Extending Lender and each such assignee.

(e) Notwithstanding the foregoing, the Availability Period and the Maturity Date
(without taking into consideration any extension pursuant to this Section), as
such terms are used in reference to any Issuing Bank or any Letters of Credit
issued by such Issuing Banks or the Swingline Lender or any Swingline Loans made
by the Swingline Lender, may not be extended without the prior written consent
of such Issuing Bank or the Swingline Lender, as applicable (it being understood
and agreed that, in the event any Issuing Bank or the Swingline Lender shall not
have consented to any such extension, (i) such Issuing Bank or the Swingline
Lender, as applicable, shall continue to have all the rights and obligations of
an Issuing Bank or the Swingline Lender, as applicable, hereunder through the
applicable Existing Maturity Date (or the Availability Period determined on the
basis thereof, as applicable), and thereafter shall have no obligation to issue,
amend, extend or renew any Letter of Credit or to make any Swingline Loan, as
applicable (but shall, in each case, continue to be entitled to the benefits of
Sections 2.04, 2.05, 2.14, 2.15 and 9.03, as applicable, as to Letters of Credit
or Swingline Loans issued or made prior to such time), and (ii) the Borrower
shall cause the Total LC Exposure attributable to Letters of Credit issued by
such Issuing Bank and the Swingline Exposure to be zero no

 

42



--------------------------------------------------------------------------------

later than the day on which such Total LC Exposure or Swingline Exposure, as
applicable, would have been required to have been reduced to zero in accordance
with the terms hereof without giving effect to any effectiveness of the
extension of the applicable Existing Maturity Date pursuant to this Section
(and, in any event, no later than the applicable Existing Maturity Date)).

SECTION 2.21. Commitment Increases. (a) Subject to Section 4.03, the Borrower
and any one or more Lenders (including New Lenders (as defined below)) may, from
time to time, without the consent of any other Lender, the Administrative Agent
or any Issuing Bank (but with the consent of the Administrative Agent and each
Issuing Bank (not to be unreasonably withheld, delayed or conditioned) with
respect to any New Lender), agree that such Lenders (including New Lenders)
shall provide additional Commitments or increase the amount of their Commitments
(each, a “Commitment Increase”, and such Lenders and New Lenders being
collectively referred to as the “Increasing Lenders”) by executing and
delivering to the Administrative Agent an Incremental Commitment Activation
Notice specifying (i) the amount of such Commitment Increase and (ii) the
proposed applicable Incremental Commitment Effective Date. Notwithstanding the
foregoing, (A) the aggregate amount of Commitment Increases obtained after the
Effective Date shall not exceed $500,000,000 and (B) each Commitment Increase
shall be in an integral multiple of $5,000,000 and not less than $25,000,000. No
Lender shall have any obligation to participate in any Commitment Increase
unless it agrees to do so in its sole discretion. Any bank, financial
institution or other entity that is eligible to be an assignee under
Section 9.04 (and has provided to the Administrative Agent an Administrative
Questionnaire and any applicable tax forms required under Section 2.16(f) with
respect to such entity) that elects to become a “Lender” under this Agreement in
connection with any Commitment Increase shall execute a New Lender Supplement
(each, a “New Lender Supplement”), substantially in the form of Exhibit F-2,
whereupon such bank, financial institution or other entity (a “New Lender”)
shall become a Lender for all purposes and to the same extent as if originally a
party hereto and shall be bound by and entitled to the benefits of this
Agreement.

(b)(i) The commitments under each Commitment Increase shall be deemed for all
purposes part of the Commitments, (ii) each Lender (including any New Lender)
participating in such Commitment Increase shall become a Lender with respect to
the Commitments and all matters relating thereto and (iii) the commitments under
each Commitment Increase shall have the same terms as the Commitments. On the
Incremental Commitment Effective Date for any Commitment Increase, (A) the
aggregate principal amount of the Revolving Loans outstanding (the “Initial
Borrowings”) immediately prior to the Commitment Increase on the Incremental
Commitment Effective Date shall be deemed to be repaid, (B) each Increasing
Lender that shall have had a Commitment prior to the Commitment Increase shall
pay to the Administrative Agent in same day funds an amount equal to the
difference between (1) the product of (x) such Lender’s Applicable Percentage
(calculated after giving effect to the Commitment Increase) multiplied by
(y) the amount of each Subsequent Borrowing (as defined below) and (2) the
product of (x) such Lender’s Applicable Percentage (calculated without giving
effect to the Commitment Increase) multiplied by (y) the amount of each Initial
Borrowing, (C) each Increasing Lender that shall not have had a Commitment prior
to the Commitment Increase shall pay to Administrative Agent in same day funds
an amount equal to the product of (1) such Increasing Lender’s Applicable
Percentage (calculated after giving effect to the Commitment Increase)
multiplied by (2) the amount of each Subsequent Borrowing, (D) after the
Administrative Agent receives the funds specified in clauses (B) and (C) above,
the Administrative Agent shall pay to each Lender the portion of such funds that
is equal to the difference between (1) the product of (x) such Lender’s
Applicable Percentage (calculated without giving effect to the Commitment
Increase) multiplied by (y) the amount of each Initial Borrowing, and (2) the
product of (x) such Lender’s Applicable Percentage (calculated after giving
effect to the Commitment Increase) multiplied by (y) the amount of each
Subsequent Borrowing, (E) after the effectiveness of the Commitment Increase,
the Borrower shall be deemed to have made new Borrowings (the “Subsequent
Borrowings”) in amounts equal to the amounts of the Initial Borrowings and of
the

 

43



--------------------------------------------------------------------------------

Types and for the Interest Periods specified in a Borrowing Request delivered to
the Administrative Agent in accordance with Section 2.03, (E) each Lender shall
be deemed to hold its Applicable Percentage of each Subsequent Borrowing
(calculated after giving effect to the Commitment Increase) and (F) the Borrower
shall pay each Lender any and all accrued but unpaid interest on its Loans
comprising the Initial Borrowings. The deemed payments of the Initial Borrowings
made pursuant to clause (A) above shall be subject to compensation by the
Borrower pursuant to the provisions of Section 2.15 if the Incremental
Commitment Effective Date occurs other than on the last day of the Interest
Period relating thereto.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders, as of the Effective Date
and thereafter as of each date required by Section 4.02 or 4.03, that:

SECTION 3.01. Organization; Powers. Each of the Borrower and its Significant
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has all requisite power
and authority to carry on its business as now conducted and (c) except where the
failure to be so qualified or in good standing, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within such Loan Party’s limited liability company, partnership or corporate
powers, as applicable, and have been duly authorized by all necessary limited
liability company, partnership or corporate action, as applicable. This
Agreement has been, and each other Loan Document when delivered hereunder will
have been, duly executed and delivered by each Loan Party that is a party
thereto. This Agreement constitutes, and each other Loan Document when so
executed and delivered will constitute, a legal, valid and binding obligation of
each Loan Party that is a party thereto, enforceable against such Loan Party in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The execution, delivery and
performance by the Borrower of this Agreement and the other Loan Documents to
which it is a party (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except such
as have been obtained or made and are in full force and effect (except for any
reports required to be filed by the Borrower with the SEC pursuant to the
Exchange Act, provided that the failure to make any such filings shall not
affect the validity or enforceability of this Agreement or any such other Loan
Document or the rights and remedies of the Administrative Agent and the Lenders
hereunder or thereunder), (b) will not violate in any material respect any law
or regulation or any order of any Governmental Authority, in each case,
applicable to or binding upon the Borrower or any of its property, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon the Borrower or any of its Subsidiaries or by which any
property or asset of the Borrower or any of its Subsidiaries is bound, except to
the extent that a Material Adverse Effect would not reasonably be expected to
result therefrom, (d) will not result in the creation or imposition of any Lien
prohibited hereunder on any asset of the Borrower or any of its Subsidiaries and
(e) will not violate the charter, by-laws or other organizational documents of
the Borrower or any of its Subsidiaries.

 

44



--------------------------------------------------------------------------------

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
consolidated statements of income, comprehensive income, stockholders equity and
cash flows (i) as of and for the fiscal year ended December 31, 2011, reported
on by PricewaterhouseCoopers LLP, independent registered public accounting firm,
and (ii) as of and for the fiscal quarter and the portion of the fiscal year
most recently ended prior to the Effective Date for which quarterly financial
statements of the Borrower are available, certified by its chief financial
officer. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries as of such dates and for such periods on a
consolidated basis in accordance with GAAP, subject to year end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above.

(b) As of the Effective Date, there has been no Material Adverse Change since
December 31, 2011.

SECTION 3.05. Litigation and Environmental Matters. (a) As of the Effective
Date, there are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, or (ii) has become subject to any Environmental Liability.

SECTION 3.06. Compliance with Laws; No Default. (a)Each of the Borrower and the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing or will result from the execution and delivery of this Agreement or
any of the other Loan Documents, or the making of the Loans hereunder.

(b) To the extent applicable, the Borrower and each Subsidiary is and will be in
compliance, in all material respects, with (i) the Trading with the Enemy Act
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V) and any other enabling legislation or
executive order relating thereto, and (ii) the Act. Neither the Borrower nor any
Subsidiary nor, to the knowledge of the Borrower, any director, officer, agent,
employee or Affiliate of the Borrower or any Subsidiary, is currently subject to
any U.S. sanctions administered by OFAC that would, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect. No
part of the proceeds of the Loans will be used, directly or indirectly, or
otherwise made available (A) for any payments to any officer or employee of a
Governmental Authority, or any Person controlled by a Governmental Authority, or
any political party, official of a political party, candidate for political
office, or anyone else acting in an official capacity, in order to obtain,
retain or direct business or obtain any improper advantage, in violation of the
United States Foreign Corrupt Practices Act of 1977 or (B) to any Person for the
purpose of financing the activities of any Person currently subject to any
United States sanctions administered by OFAC.

 

45



--------------------------------------------------------------------------------

SECTION 3.07. Margin Regulations; Investment Company Status. The Borrower is not
engaged in the business of extending credit for the purpose of “purchasing” or
“carrying” “margin stock” within the respective meanings of each of the quoted
terms under Regulation U of the Board. No proceeds of any Loan hereunder will be
used by the Borrower or its Subsidiaries for “purchasing” or “carrying” “margin
stock” as so defined in contravention of the provisions of Regulations T, U, or
X of the Board. Neither the Borrower nor any of its Subsidiaries is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.

SECTION 3.08. Taxes. Each of the Borrower and the Subsidiaries has filed or
caused to be filed all Tax returns and reports required to have been filed by it
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes or the filing of Tax returns or reports that are being
contested in good faith by appropriate proceedings and for which the Borrower or
such Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so would not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.09. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that would reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10. Disclosure. Neither the Information Memorandum nor any of the
other written reports, financial statements, certificates or other written
information (collectively, the “Information”) furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other Information theretofore furnished) contained, as of the
date such Information was furnished (or, if such Information expressly related
to a specific date, as of such specific date) any material misstatement of fact
or omitted to state, as of the date such Information was furnished (or, if such
Information expressly related to a specific date, as of such specific date), any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed by
it to be reasonable at the time.

SECTION 3.11. Subsidiaries. Set forth in Schedule 3.11 is a complete and
accurate list showing, as of the Effective Date, all Subsidiaries of the
Borrower and, as to each such Subsidiary, the jurisdiction of its organization.
Other than as set forth in Schedule 3.11, no capital stock of any Guarantor is
subject to any outstanding option, warrant, right of conversion or purchase of
any similar right. All of the outstanding capital stock of each Guarantor owned
(directly or indirectly) by the Borrower has been validly issued, is fully paid
and non-assessable (to the extent applicable) and is owned (directly or
indirectly), free and clear of all Liens (other than Liens permitted pursuant to
Section 6.02).

SECTION 3.12. MPLX IPO. Upon the consummation of the MPLX IPO, no Material
Adverse Change shall occur as a result thereof and the consummation of the MPLX
IPO Transactions.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date, on or before September 14, 2012, on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

 

46



--------------------------------------------------------------------------------

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include fax transmission of a signed signature page to this Agreement) that
such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Jones Day, counsel for the Borrower, reasonably satisfactory to the
Administrative Agent, and covering such matters relating to the Borrower or this
Agreement as the Administrative Agent shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinion.

(c) The Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary of the Borrower, dated as of the Effective Date,
certifying (i) the resolutions of the board of directors of the Borrower
authorizing the execution of each Loan Document to which the Borrower is a
party, (ii) the charter, bylaws or other applicable organizational documents of
the Borrower and (iii) the names and true signatures of the officers executing
any Loan Document on behalf of the Borrower on the Effective Date.

(d) The Administrative Agent shall have received a certificate of good standing
with respect to the Borrower from appropriate public officials in the
jurisdiction of organization of the Borrower.

(e) The Administrative Agent shall have received (i) a certificate, dated the
Effective Date and signed by the chief financial officer of the Borrower, as to
the solvency (on a consolidated basis) of the Borrower and the Subsidiaries as
of the Effective Date and (ii) a certificate, dated the Effective Date and
signed by the President, a Vice President or a Financial Officer of the
Borrower, confirming the Borrower’s compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02, each in form and substance reasonably
satisfactory to the Administrative Agent.

(f) On or before the Effective Date, the Lenders, the Administrative Agent and
the Arrangers shall have received all fees required to be paid, and all
reasonable out-of-pocket expenses required to be paid for which reasonably
detailed invoices have been presented to the Borrower on or before the date that
is one Business Day prior to the Effective Date, and the Borrower shall have
complied in all material respects with its other obligations set forth in the
commitment letter dated July 31, 2012, among the Arrangers (or certain
Affiliates thereof) and the Borrower and the fee letters relating thereto and
each dated July 31, 2012, in each case, entered into in connection herewith.

(g) The Lenders shall have received all documentation and other information that
may be required by such Lenders in order to enable compliance with applicable
“know your customer” and anti-money laundering rules and regulations, including
information required by the Act and information described in Section 9.15, to
the extent requested by the Lenders in writing to the Borrower reasonably in
advance of the Effective Date.

(h) All principal, interest, fees and other amounts due or outstanding under the
Existing Credit Agreement shall have been paid in full and the commitments
thereunder shall have been terminated, and the Administrative Agent shall have
received reasonably satisfactory evidence thereof.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to
Section 9.02) at or prior to

 

47



--------------------------------------------------------------------------------

11:59 p.m., New York City time, on September 14, 2012 (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time).

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than any conversion or continuation of a
Loan), and of each Issuing Bank to issue, amend, renew or extend any Letter of
Credit, is subject to the receipt of the request therefor in accordance herewith
and to the satisfaction of the following conditions:

(a) The representations and warranties of the Loan Parties set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, except
to the extent any such representations and warranties are expressly limited to
an earlier date, in which case, on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, such representations and warranties shall continue to be true and
correct in all material respects as of such specified earlier date; provided
that (i) in each case, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof and (ii) the representations and warranties in
Sections 3.04(b) and 3.05(a) shall be made only as of the Effective Date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing (other than any conversion or continuation of a Loan) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrower on the date thereof
as to the matters specified in paragraphs (a) and (b) of this Section.

SECTION 4.03. Conditions Precedent to Each Incremental Commitment Effective
Date. Each Commitment Increase shall not become effective until the date on
which each of the following conditions is satisfied:

(a) The Administrative Agent shall have received (i) an Incremental Commitment
Activation Notice from each Increasing Lender providing such Commitment
Increase, executed by the Borrower, the Administrative Agent and such Increasing
Lender, and (ii) if applicable, with respect to any New Lender, a New Lender
Supplement, executed by the Borrower, the Administrative Agent, such New Lender
and each Issuing Bank, each in accordance with Section 2.21.

(b) The Administrative Agent shall have received (i) a certificate (including a
certification that the Borrower shall be in pro forma compliance with the
financial covenant set forth in Section 6.08 after giving effect to such
Commitment Increase and taking into account any extension of credit hereunder on
the applicable Incremental Commitment Effective Date), dated the applicable
Incremental Commitment Effective Date and signed by a President, a Vice
President or a Financial Officer of the Borrower and (ii) if required by the
Administrative Agent, a favorable written opinion of counsel to the Borrower,
each in form and substance reasonably satisfactory to the Administrative Agent
and the Lenders providing such Commitment Increase.

(c) As of the applicable Incremental Commitment Effective Date, no Default shall
have occurred and be continuing or would result from the occurrence of such
Commitment Increase.

(d) The representations and warranties of the Loan Parties set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of

 

48



--------------------------------------------------------------------------------

the applicable Incremental Commitment Effective Date, except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case such representations and warranties shall continue to be true and
correct in all material respects as of such specified earlier date; provided
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof.

ARTICLE V

Affirmative Covenants

From and after the Effective Date and until the Commitments have expired or
terminated and the principal of and interest on each Loan and all fees and other
amounts payable hereunder have been paid in full (other than indemnities and
other contingent obligations not then due and payable and as to which no claim
has been made) and all Letters of Credit have expired or terminated (or have
been cash collateralized in the manner reasonably satisfactory to the applicable
Issuing Bank or with respect to which other arrangements have been made that are
satisfactory to the applicable Issuing Bank) and all LC Disbursements shall have
been reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent for distribution to each
Lender:

(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of income,
comprehensive income, stockholders’ equity and cash flows as of the end of and
for such year, setting forth in each case in comparative form the figures for
the previous fiscal year, all reported on by PricewaterhouseCoopers LLP or other
independent registered public accounting firm of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Borrower
and its consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of income, comprehensive income, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly, in all material respects, the financial position
and results of operations and cash flows of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and is continuing as of the date of such
certificate and, if such a Default has occurred and is continuing as of the date
of such certificate, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) except in the case of any such
certificate delivered with respect to the financial statements for the fiscal
quarter ending September 30, 2012, setting forth reasonably detailed
calculations demonstrating compliance with Section 6.08, (iii) except in the
case of any such certificate delivered with respect to the financial statements
for the fiscal quarter ending September 30, 2012, with respect to any financial
statements relating to a period that includes any date occurring on or after the
consummation of the MPLX IPO, setting forth a reasonably detailed

 

49



--------------------------------------------------------------------------------

reconciliation of each of the components reflected in the calculation referred
to in clause (ii) above to the corresponding consolidated amounts set forth in
the financial statements accompanying such certificate and (iv) stating whether
any change in GAAP or in the application thereof has occurred since the date of
the most recent audited financial statements provided under this Agreement that
has had a significant effect on the calculation of the Consolidated Net Tangible
Assets or the ratio referred to in Section 6.08 and, if any such change has
occurred, specifying the nature of such change and the effect of such change on
such calculation;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;

(e) promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change;

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request; and

(g) promptly following the Administrative Agent’s request therefor, all
documentation and other information that the Administrative Agent reasonably
requests on its behalf or on behalf of any Lender in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including information required by the Act and
information described in Section 9.15.

Information required to be delivered pursuant to clause (a), (b) or (d) of this
Section shall be deemed to have been delivered if such information, or one or
more annual or quarterly reports containing such information, shall be available
on the website of the SEC at http://www.sec.gov. Information required to be
delivered pursuant to this Section may also be delivered by electronic
communications pursuant to procedures approved by the Administrative Agent.

SECTION 5.02. Notices of Defaults. The Borrower will furnish to the
Administrative Agent for distribution to each Lender prompt written notice of
the occurrence of any Default of which any Responsible Officer of the Borrower
obtains knowledge.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each Significant Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03; and
provided further that this Section 5.03 shall not require the Borrower or any
Significant Subsidiary to preserve or maintain any rights, licenses, permits,
privileges or franchises if the Borrower shall reasonably determine that (a) the
preservation and maintenance thereof is no longer desirable in the conduct of
the business of the Borrower and the Subsidiaries, taken as a whole, and that
the loss thereof is not disadvantageous in any material respect to the Lenders,
or (b) the failure to maintain and preserve the same would not reasonably be
expected, in the aggregate, to result in a Material Adverse Effect.

 

50



--------------------------------------------------------------------------------

SECTION 5.04. Payment of Taxes and other Obligations. The Borrower will, and
will cause each of its Subsidiaries to, pay its Tax liabilities and other
governmental obligations which, if unpaid, would reasonably be expected to
result in a Lien upon any property of the Borrower or such Subsidiary before the
same shall become delinquent or in default, except to the extent that (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP or (b) the
failure to make such payment would not reasonably be expected to result in a
Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) maintain all property material to the
conduct of the business of the Borrower and the Subsidiaries, taken as a whole,
in good working order and condition, ordinary wear and tear excepted, and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations (including, without limitation, by the maintenance of adequate
self-insurance reserves to the extent customary among such companies).

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which complete and accurate entries, in all material respects, are made of its
financial and business transactions to the extent required by GAAP and
applicable law. The Borrower will, and will cause each of its Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
at the Administrative Agent’s or such Lender’s expense (unless an Event of
Default has occurred and is continuing, in which case it shall be at the
Borrower’s sole expense) upon reasonable prior notice and subject to any
applicable restrictions or limitations on access to any facility or information
that is classified or restricted by contract or by law, regulation or
governmental guidelines, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested; provided that advance
notice of any discussion with such independent accountants shall be given to the
Borrower and, so long as no Event of Default shall have occurred and be
continuing, the Borrower shall have the opportunity to be present at any such
discussion. The Administrative Agent and each Lender agree to keep all
information obtained by them pursuant to this Section confidential in accordance
with Section 9.13.

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for working capital and general corporate purposes of the
Borrower and the Subsidiaries. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X. Letters of
Credit will be issued only to support the general corporate purposes of the
Borrower and the Subsidiaries.

ARTICLE VI

Negative Covenants

 

51



--------------------------------------------------------------------------------

From and after the Effective Date and until the Commitments have expired or
terminated and the principal of and interest on each Loan and all fees and other
amounts payable hereunder have been paid in full (other than indemnities and
other contingent obligations not then due and payable and as to which no claim
has been made) and all Letters of Credit have expired or terminated (or have
been cash collateralized in the manner reasonably satisfactory to the applicable
Issuing Bank or with respect to which other arrangements have been made that are
satisfactory to the applicable Issuing Bank) and all LC Disbursements shall have
been reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. The Borrower will not permit any Non-Guarantor
Subsidiary to create, incur, assume or permit to exist any Indebtedness, except:

(a) Securitization Indebtedness; provided that the aggregate principal amount
thereof owing to a Person that is not the Borrower or a Subsidiary shall not
exceed $1,000,000,000 at any one time outstanding;

(b) Indebtedness existing on the Effective Date which is either (i) set forth on
Schedule 6.01 or (ii) in a principal amount which is less than (x) $25,000,000
individually and (y) $50,000,000 in the aggregate;

(c) Indebtedness of any Non-Guarantor Subsidiary owing to the Borrower or any
Subsidiary;

(d) Indebtedness of any Non-Guarantor Subsidiary incurred to finance the
acquisition, construction, repair, development or improvement of any fixed or
capital assets, including Capital Lease Obligations, and any Indebtedness
assumed in connection with the acquisition of any such assets or secured by a
Lien on any such assets prior to the acquisition thereof; provided that such
Indebtedness is incurred prior to or within 180 days after such acquisition or
the completion of such construction, repair, development or improvement;

(e) Indebtedness of any Non-Guarantor Subsidiary as an account party in respect
of trade letters of credit;

(f) Indebtedness of a Person existing at the time such Person becomes a
Subsidiary after the Effective Date or is merged with or into the Borrower or
any Subsidiary after the Effective Date and, in each case, not incurred in
contemplation of such transaction;

(g) other Indebtedness of any Non-Guarantor Subsidiary; provided that the sum,
without duplication, of (A) the outstanding aggregate principal amount of all
such Indebtedness of any Non-Guarantor Subsidiary, plus (B) the Attributable
Debt under all Sale and Leaseback Transactions of the Borrower and the
Subsidiaries permitted under Section 6.02(b) (other than Sale and Leaseback
Transactions permitted by the proviso set forth therein), plus (C) the
outstanding aggregate principal amount of all Indebtedness or other obligations
secured by Liens permitted under Section 6.02(a)(vi), shall not exceed 15% of
Consolidated Net Tangible Assets at the time of creation, incurrence or
assumption thereof; and

(h) extensions, refinancings, renewals or replacements of the Indebtedness
permitted by clause (b), (d) or (f) above which, in the case of any such
extension, refinancing, renewal or replacement, does not increase the amount of
the Indebtedness being extended, refinanced, renewed or replaced, other than
amounts incurred to pay the costs of such extension, refinancing, renewal or
replacement.

 

52



--------------------------------------------------------------------------------

SECTION 6.02. Liens and Sale and Leaseback Transactions. (a) The Borrower will
not, and will not permit any Subsidiary to, create, incur, assume or permit to
exist any Lien on any property or asset now owned or hereafter acquired by it,
or assign or sell any Securitization Receivables in connection with any
financing transaction or series of financing transactions (including factoring
arrangements), except:

(i) Permitted Encumbrances;

(ii) any Lien on any property or asset of the Borrower or any Subsidiary
existing on the Effective Date which is either (A) set forth on Schedule 6.02 or
(B) securing Indebtedness or other obligations in a principal amount which is
less than (x) $25,000,000 individually and (y) $50,000,000 in the aggregate;

(iii) Liens on fixed or capital assets acquired, constructed, repaired,
developed or improved by the Borrower or any Subsidiary; provided that (A) any
Indebtedness secured by such Liens is incurred to finance the acquisition,
construction, repair, development or improvement of such fixed or capital asset
or is an extension, refinancing, renewal or replacement thereof does not
increase the amount of the Indebtedness being extended, refinanced, renewed or
replaced, other than amounts incurred to pay the costs of such extension,
refinancing, renewal or replacement, (B) such Liens and the Indebtedness secured
thereby are incurred prior to or within 180 days after such acquisition or the
completion of such construction, repair, development or improvement and (C) such
Liens shall not apply to any other property or assets of the Borrower or any
Subsidiary;

(iv) Securitization Transactions and Liens on the Equity Interests or assets of
any Securitization Subsidiary, or Liens on Securitization Receivables sold,
contributed, financed or otherwise conveyed or pledged in connection with a
Securitization Transaction, in each case, so long as the aggregate outstanding
principal amount of the Securitization Indebtedness arising therefrom or secured
thereby does not exceed $1,000,000,000 at any one time;

(v) Liens under any Sale and Leaseback Transaction permitted under
Section 6.02(b);

(vi) Liens not otherwise permitted by the other clauses of this Section securing
Indebtedness or other obligations of the Borrower or any of its Subsidiaries;
provided that the sum, without duplication, of (A) the aggregate principal
amount of all such Indebtedness and obligations, plus (B) the outstanding
aggregate principal amount of all Indebtedness of any Non-Guarantor Subsidiary
permitted under Section 6.01(g), plus (C) the Attributable Debt under all Sale
and Leaseback Transactions of the Borrower and the Subsidiaries permitted under
Section 6.02(b) (other than Sale and Leaseback Transactions permitted by the
proviso set forth therein), shall not exceed 15% of Consolidated Net Tangible
Assets at the time of creation, incurrence or assumption of such Lien;

(vii) Liens securing Indebtedness or other obligations of the Borrower or any
Subsidiary in favor of the Borrower or any Subsidiary;

(viii) Liens on property existing at the time such property is acquired by the
Borrower or any of its Subsidiaries and not created in contemplation of such
acquisition (or on repairs, improvements, additions or accessions thereto), and
Liens on the assets of any Person at the time such Person becomes a Subsidiary
of the Borrower and not created in contemplation of

 

53



--------------------------------------------------------------------------------

such Person becoming a Subsidiary of the Borrower (or on repairs, improvements,
additions or accessions thereto), provided that such Liens do not extend to any
other assets;

(ix) Liens on Equity Interests in a Joint Venture owned by the Borrower or any
Subsidiary securing Joint Venture Obligations of such Joint Venture;

(x) Liens securing obligations under any Swap Agreement, provided that the
aggregate amount of all such obligations secured by such Liens shall not at any
time exceed $200,000,000;

(xi) extensions, renewals and replacements of the Liens described in clause
(ii), (iii) or (viii) above, so long as there is no increase in the Indebtedness
or other obligations secured thereby (other than amounts incurred to pay costs
of renewal and replacement) and no additional property (other than accessions,
improvements, and replacements in respect of such property) is subject to such
Lien; and

(xii) other Liens on the assets of the Borrower or any Subsidiary securing any
Indebtedness or other obligations of the Borrower or any Subsidiary, provided
that (x) in the case of any such Liens on any assets of such Subsidiary, such
Subsidiary, if not already a Guarantor, shall become a Guarantor hereunder for
so long as such other Indebtedness or other obligations are secured by such
Liens and (y) the Borrower or such Subsidiary, as the case may be, shall secure
all the Indebtedness and other obligations under the Loan Documents equally and
ratably with such other Indebtedness or other obligations for so long as such
other Indebtedness or other obligations are secured by such Liens.

(b) The Borrower will not, and will not permit any Subsidiary to, enter into any
Sale and Leaseback Transaction if, after giving effect to such Sale and
Leaseback Transaction, the sum, without duplication, of (i) the Attributable
Debt under all Sale and Leaseback Transactions of the Borrower and the
Subsidiaries, plus (ii) the outstanding aggregate principal amount of all
Indebtedness of any Non-Guarantor Subsidiary permitted under Section 6.01(g),
plus (iii) the outstanding aggregate principal amount of all Indebtedness or
other obligations secured by Liens permitted under Section 6.02(a)(vi), shall
exceed 15% of Consolidated Net Tangible Assets at the time of consummation of
such Sale and Leaseback Transaction; provided that the Borrower or any
Subsidiary may enter into any Sale and Leaseback Transaction of any fixed or
capital assets acquired or constructed by the Borrower and the Subsidiaries
after the Effective Date so long as such Sale and Leaseback Transaction is
consummated within 180 days after such acquisition or the completion of
construction, as the case may be.

SECTION 6.03. Fundamental Changes. The Borrower will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
consolidated assets (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto, no Event of Default shall have occurred and be
continuing, (a) any Person may merge with or into the Borrower in a transaction
in which the Borrower is the surviving entity; and (b) the Borrower may merge
with or into any other Person in a transaction in which such other Person is the
surviving entity (the “Surviving Person”) so long as (i) such Surviving Person
is a corporation or other entity organized or existing under the or laws of the
state of Ohio or Delaware, (ii) prior to such merger, such Person is a shell
company with no liabilities, (iii) such Surviving Person assumes the obligations
of the Borrower under this Agreement and the other Loan Documents pursuant to an
assumption agreement in form and substance reasonably satisfactory to the
Administrative Agent and (iv) on the date of such transaction, the Borrower
delivers to the Administrative Agent a favorable written opinion of counsel for
the Borrower covering

 

54



--------------------------------------------------------------------------------

such matters relating to such Surviving Person, the Loan Documents or such
merger as the Administrative Agent may reasonably request, which opinion and
counsel shall be reasonably satisfactory to the Administrative Agent.

SECTION 6.04. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into or engage in any material
transaction (including any sale, lease, transfer, purchase or acquisition of
property or assets) with any of its Affiliates (including MPLX and its
subsidiaries), except on terms and conditions, taken as a whole, that are
substantially no less favorable to the Borrower or such Subsidiary as could be
obtained on an arm’s-length basis from unrelated third parties (or, if in the
good faith judgment of the Borrower’s board of directors, no comparable
transaction is available with which to compare any such transaction, such
transaction, taken as a whole, is otherwise fair to the Borrower or such
Subsidiary); provided that the foregoing restriction shall not apply to
(a) transactions between or among the Borrower and the Subsidiaries or between
or among Subsidiaries, (b) transactions involving any employee benefit plans or
related trusts of the Borrower or any of the Subsidiaries, (c) the payment of
reasonable compensation, fees and expenses to, and indemnity provided on behalf
of, directors and officers of the Borrower or any Subsidiary, (d) the MPLX IPO
Transactions and the MPLX Drop-Down Transactions and (e) transactions entered
into with MPLX and its subsidiaries in the ordinary course of business on terms
and conditions that are fair and reasonable to the Borrower and the
Subsidiaries, taking into account the totality of the relationship between the
Borrower and the Subsidiaries, on the one hand, and MPLX and its subsidiaries,
on the other.

SECTION 6.05. INTENTIONALLY OMITTED.

SECTION 6.06. INTENTIONALLY OMITTED.

SECTION 6.07. INTENTIONALLY OMITTED.

SECTION 6.08. Maximum Consolidated Net Debt to Total Capitalization Ratio. The
Borrower shall maintain, as of the last day of each fiscal quarter commencing
with the first fiscal quarter ending after the Effective Date, a ratio of
Consolidated Net Debt as of such date to Total Capitalization as of such date of
no greater than 0.65 to 1.00.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur on or after the
Effective Date and until the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees and other amounts payable
hereunder have been paid in full (other than indemnities and other contingent
obligations not then due and payable and as to which no claim has been made) and
all Letters of Credit have expired or terminated (or have been cash
collateralized in the manner reasonably satisfactory to the applicable Issuing
Bank or with respect to which other arrangements have been made that are
satisfactory to the applicable Issuing Bank) and all LC Disbursements shall have
been reimbursed:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement,

 

55



--------------------------------------------------------------------------------

when and as the same shall become due and payable, and such failure shall
continue unremedied for a period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in any Loan Document or any amendment or modification
thereof or waiver thereunder, or in any report, certificate, financial statement
or other document furnished pursuant to or in connection with any Loan Document
or any amendment or modification thereof or waiver thereunder, shall prove to
have been incorrect in any material respect when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI;

(e) the Borrower or any Guarantor shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement or any other Loan Document
(other than those specified in clause (a), (b) or (d) of this Article), and such
failure shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment in excess of
$1,000,000 in the aggregate (whether of principal, interest or fees) in respect
of any Material Indebtedness, when and as the same shall become due and payable,
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Material Indebtedness;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity; provided that this clause
(g) shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced, or an involuntary petition
shall be filed, in any court of competent jurisdiction seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any Significant
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Significant Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered by
such court;

(i) the Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Significant Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any corporate
action for the purpose of effecting any of the foregoing;

(j) the Borrower or any Significant Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

 

56



--------------------------------------------------------------------------------

(k) one or more final judgments (whether or not appealable) for the payment of
money in an aggregate amount in excess of $100,000,000 (to the extent not
covered by independent third-party insurance (other than normal deductibles) as
to which the insurer has been notified of such judgment and has not issued a
notice denying coverage thereof) shall be rendered by a court of competent
jurisdiction against the Borrower, any Subsidiary or any combination thereof,
and either (i) the same shall remain undischarged or unsatisfied for a period of
45 consecutive days (or 60 consecutive days in the case of judgments rendered in
foreign jurisdictions outside of the United States of America and the District
of Columbia) during which execution shall not be effectively stayed (it being
understood that, for the purposes of this clause (k), “independent third-party
insurance” shall include industry mutual insurance companies in which the
Borrower or any Subsidiary has an ownership interest) or (ii) any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;

(m) other than as a result of (i) the termination of the obligations of any
Guarantor under a Subsidiary Guarantee pursuant to the terms thereof or pursuant
to Section 9.09, (ii) the exchange or replacement of any promissory note
hereunder (with respect to the previously existing promissory note which was so
exchanged or replaced), (iii) the agreement of the Required Lenders or all
Lenders, as may be required hereunder, or (iv) in accordance with the other
provisions of this Agreement, the expiration or termination of the Commitments,
the payment in full of the principal and interest on each Loan and all fees
payable hereunder, the expiration or termination of all Letters of Credit (or
the cash collateralization thereof in accordance with the provisions of this
Agreement or other arrangements with respect thereto that are satisfactory to
the applicable Issuing Bank) and the reimbursement of all LC Disbursements, any
Loan Document (or any material provision thereof), at any time after its
execution and delivery, ceases to be in full force and effect or is declared by
a court of competent jurisdiction to be null and void, invalid or unenforceable;
or the Borrower or any Guarantor denies in writing that it has any liability or
obligation thereunder, or purports to revoke, terminate or rescind any Loan
Document (other than pursuant to the terms hereof or thereof); or

(n) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent shall at the
request, or may with the consent of the Required Lenders, by notice to the
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter (at any time during the continuance of such
event) be declared to be due and payable), and thereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower; and in
case of any event with respect to the Borrower described in clause (h) or (i) of
this Article, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrower accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower.

 

57



--------------------------------------------------------------------------------

ARTICLE VIII

The Administrative Agent

Each of the Lenders and each of the Issuing Banks hereby irrevocably appoints
the entity named as the Administrative Agent to act as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof and of the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders or the Issuing Banks.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing (and it is understood and agreed that the use of the
term “agent” herein or in any other Loan Documents (or any other similar term)
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law, and that such term is used as a matter of market
custom and is intended to create or reflect only an administrative relationship
between contracting parties), (b) the Administrative Agent shall not have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby and by the
other Loan Documents that the Administrative Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith to be necessary, under the circumstances as provided in
Section 9.02), provided that the Administrative Agent shall not be required to
take any action that, in its opinion, could expose the Administrative Agent to
liability or is contrary to any Loan Document or applicable law, and (c) except
as expressly set forth herein, the Administrative Agent shall not have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Subsidiaries or other
Affiliates that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in Section 9.02) or unless a court of competent jurisdiction shall have
determined by a final, non-appealable judgment that the Administrative Agent was
grossly negligent or acted with willful misconduct in taking or not taking any
such action. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the

 

58



--------------------------------------------------------------------------------

satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person (whether
or not such Person in fact meets the requirements set forth in the Loan
Documents for being the signatory, sender or authenticator thereof). The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or Issuing Bank prior to the making of such Loan or the issuance of
such Letter of Credit. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
approved by the Borrower (such approval not to be unreasonably withheld,
conditioned or delayed); provided that no approval of the Borrower shall be
necessary if an Event of Default has occurred and is continuing. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, on behalf
of the Lenders and the Issuing Banks, appoint a successor Administrative Agent
which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank.

If the Person serving as the Administrative Agent becomes a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent (the effectiveness
thereof being subject to the following sentence) and appoint a successor in
accordance with the immediately preceding paragraph. If no successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after delivery of such notice (or such earlier day as
shall be agreed to by the Required Lenders) (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal

 

59



--------------------------------------------------------------------------------

Effective Date, whereupon, on the date of effectiveness of such removal, (a) the
removed Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (b) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the removed Administrative Agent, provided that (i) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (ii) all notices and other communications required
or contemplated to be given or made to the Administrative Agent shall also
directly be given or made to each Lender and each Issuing Bank.

Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent, and the retiring or removed Administrative Agent shall be discharged from
its duties and obligations hereunder. The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation or removal hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent.

Any resignation or removal of JPMorgan Chase Bank, N.A. or its successor as
Administrative Agent pursuant to this Section shall also constitute the
resignation or removal of JPMorgan Chase Bank, N.A. or its successor as
Swingline Lender, and any successor Administrative Agent appointed pursuant to
this Section shall, upon its acceptance of such appointment, become the
successor Swingline Lender for all purposes hereunder. In such event, the
Borrower shall prepay any outstanding Swingline Loans (together with payment of
all accrued and unpaid interest thereon) made by the retiring or removed
Administrative Agent in its capacity as Swingline Lender.

Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or Issuing Bank, or
any of the Related Parties of any of the foregoing, and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or Issuing Bank, or any of the Related
Parties of any of the foregoing, and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document, any related agreement or any document furnished hereunder or
thereunder.

Each Lender, by delivering its signature page to this Agreement, or delivering
its signature page to an Assignment and Assumption or any other Loan Document
pursuant to which it shall become a Lender hereunder, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or the Lenders on the Effective Date
that has been made available by the Administrative Agent to the Lenders.

Each Arranger and each institution identified as a “Syndication Agent” or
“Documentation Agent” with respect to this Agreement shall have no obligations
or duties whatsoever in such capacity under this Agreement or any other Loan
Document and shall incur no liability hereunder or thereunder in such capacity.

 

60



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone or electronic mail
(and subject to paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
fax, as follows:

(i) if to the Borrower, to it at Marathon Petroleum Corporation, 539 South Main
Street, Findlay, Ohio 45840, Attention of Chief Financial Officer (Fax No.
(419) 421-2540) (Email: glpeiffer@marathonoil.com);

(ii) if to the Borrower or any Subsidiary in respect of any service of process
to be delivered to the Borrower or such Subsidiary, to the Borrower or such
Subsidiary at Marathon Petroleum Corporation, 539 South Main Street, Findlay,
Ohio 45840, Attention of General Counsel (Fax No. (419) 421-3124) (Email:
jmwilder@marathonpetroleum.com);

(iii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention
of Leslie Hill (Fax No. (713) 427-6307) (Email: 12012443630@tls.ldsprod.com);

(iv) if to an Issuing Bank: (A) in the case of JPMorgan Chase Bank, N.A., to it
at JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 1111 Fannin, 10th
Floor, Houston, Texas 77002, Attention of Leslie Hill (Fax No. (713) 427-6307)
(Email: 12012443630@tls.ldsprod.com) and (B) in the case of any other Issuing
Bank, to it at its address (or fax number) as separately notified in writing by
such Issuing Bank to the Borrower and the Administrative Agent;

(v) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention
of Leslie Hill (Fax No. (713) 427-6307) (Email: 12012443630@tls.ldsprod.com);
and

(vi) if to any other Lender, to it at its address (or fax number) set forth in
its Administrative Questionnaire.

(b) Notices and other communications to the Lenders and Issuing Banks hereunder
may be delivered or furnished by electronic communications (including email and
Internet and intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender or Issuing Bank if such Lender or Issuing Bank,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

(c) Any party hereto may change its address, fax number or electronic mail
address for notices and other communications hereunder by notice to the other
parties hereto. Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by fax shall be deemed to have been given when sent (except that,
if

 

61



--------------------------------------------------------------------------------

not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient); and notices delivered through electronic communications to the
extent provided in paragraph (b) below shall be effective as provided in such
paragraph.

(d) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communication by posting such Communication on Debt
Domain, Intralinks, Syndtrak or a similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available”. Neither the
Administrative Agent nor any of its Related Parties warrants, or shall be deemed
to warrant, the adequacy of the Platform and expressly disclaim liability for
errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made, or shall be deemed to be made, by the
Administrative Agent or any of its Related Parties in connection with the
Communications or the Platform.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) None of this Agreement, any other Loan Document or any provision hereof or
thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or by the Borrower and the Administrative
Agent with the consent of the Required Lenders and, in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
the Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that
the Borrower, the Administrative Agent and the Lenders consenting to the
Borrower’s request for any extension of the Maturity Date in accordance with
Section 2.20 or providing any Commitment Increase in accordance with
Section 2.21 may enter into any amendment necessary to implement the terms of
such Commitment Increase in accordance with the terms of this Agreement without
the consent of any other Lender; provided further that (subject to Section 2.19
with respect to any Defaulting Lender) no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees or other amounts (to the extent that such
other amounts are then due and payable) payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.17(b) or 2.17(c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section or the percentage set
forth in the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders

 

62



--------------------------------------------------------------------------------

required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender, (vi) change any of the provisions of Section 2.19, without the
prior written consent of the Required Lenders, the Administrative Agent, the
Issuing Banks and the Swingline Lender or (vii) release any material Guarantor
from its Subsidiary Guarantee, except as provided in Section 9.09, without the
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, any Issuing Bank or the Swingline Lender hereunder without the prior
written consent of the Administrative Agent, such Issuing Bank or the Swingline
Lender, as the case may be.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out of pocket expenses incurred by the
Administrative Agent, the Arrangers and their respective Affiliates, including
the reasonable fees, charges and disbursements of one outside counsel for the
Administrative Agent and the Arrangers (and, if necessary, one firm of local and
regulatory counsel in each appropriate jurisdiction and regulatory field, as
applicable, at any one time for the Administrative Agent, the Arrangers and
their respective Affiliates taken as a whole) in connection with the syndication
of the Facility, the preparation and administration of this Agreement and the
other Loan Documents and any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Issuing Bank and each Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages and
liabilities (and shall reimburse each Indemnitee upon demand for any reasonable
legal or other expenses incurred by such Indemnitee in connection with
investigating or defending any of the foregoing), incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto
and regardless of whether brought by a third party or by the Borrower or any of
its Affiliates and regardless of any exclusive or contributory negligence of any
Indemnitee; provided that (i) the foregoing indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are found by a final, non-appealable judgment of
a court of competent jurisdiction to arise out of or in connection with the
willful misconduct or gross negligence of such Indemnitee or the material breach
by such Indemnitee of the express terms of the Loan Documents; (ii) the Borrower
shall not, in connection with any such proceeding or related proceedings in the
same

 

63



--------------------------------------------------------------------------------

jurisdiction, be liable for the fees and expenses of more than one separate law
firm (and, if necessary, one firm of local and regulatory counsel in each
appropriate jurisdiction and regulatory field, as applicable, at any one time
for the Indemnitees as a whole; provided that in the case of a conflict of
interest where the Indemnitee affected by such conflict informs the Borrower of
such conflict, the Borrower shall be responsible for the reasonable fees and
expenses of one firm of counsel (and, if necessary, one firm of local and
regulatory counsel in each appropriate jurisdiction and regulatory field, as
applicable) for each such affected Indemnitee); (iii) each Indemnitee shall
consult with the Borrower from time to time at the request of the Borrower
regarding the conduct of the defense in any such proceeding (other than in
respect of proceedings in which the Borrower or any of its Affiliates is a party
adverse to such Indemnitee); and (iv) the Borrower shall not be obligated to pay
an amount of any settlement entered into without its consent (which shall not be
unreasonably withheld). This Section 9.03(b) shall not apply with respect to
Taxes other than any Taxes that represent losses or damages arising from any
non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent (or any sub-agent thereof), any Issuing Bank,
the Swingline Lender or any Related Party of any of the foregoing under
paragraph (a) or (b) of this Section (and without limiting the Borrower’s
obligation to do so), each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), such Issuing Bank, the Swingline Lender or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), such Issuing Bank or the Swingline Lender in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), any Issuing Bank or the Swingline
Lender in connection with such capacity.

(d) To the extent permitted by applicable law and without limiting in any way
the Borrower’s reimbursement or indemnification obligations set forth in
paragraph (a) or (b) of this Section, no party hereto shall assert, or permit
any of its Affiliates or Related Parties to assert, and each party hereto hereby
waives, any claim against each other such Person (and, in the case of the
Borrower, any Indemnitee), on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby, any Loan or Letter of Credit or
the use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through electronic, telecommunications or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) except as
expressly provided in Section 6.03, the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person

 

64



--------------------------------------------------------------------------------

(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section), the Arrangers and, to the extent expressly contemplated hereby, the
sub-agents of the Administrative Agent and the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than a natural person, the
Borrower or any Subsidiary or other Affiliate thereof or any Defaulting Lender)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld,
conditioned or delayed) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to (x) a Lender, an Affiliate of a Lender or an Approved Fund or
(y) if an Event of Default has occurred and is continuing, any other assignee;
provided further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to any Lender, any
Affiliate of a Lender or any Approved Fund; and

(C) in the case of an assignment of any Commitment or LC Exposure, each Issuing
Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $10,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent (not to be unreasonably
withheld or delayed); provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans and the Commitment assigned;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their related parties or their

 

65



--------------------------------------------------------------------------------

respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws; and

(E) the assignee, if it shall not be a Lender, shall be required to execute and
deliver the applicable forms to the extent required under Section 2.16(f) for
any Lender, and no assignment shall be effective in connection herewith unless
and until such forms are so delivered.

If the consent of the Borrower is required pursuant to this Section 9.04(b) in
connection with any assignment, then the Borrower shall be deemed to have
provided such consent unless it has notified the Administrative Agent of its
refusal to give such consent within ten Business Days following the Borrower
receiving a written request for such consent with respect to such assignment.

For the purposes of this Section 9.04(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, any Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and the applicable forms to the extent required under
Section 2.16(f) (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and

 

66



--------------------------------------------------------------------------------

record the information contained therein in the Register; provided that the
Administrative Agent shall not be required to accept such Assignment and
Assumption or record the information therein in the Register if the
Administrative Agent reasonably believes that such Assignment and Assumption
lacks any written consent required by this Section or is otherwise not in proper
form, it being acknowledged that the Administrative Agent shall have no duty or
obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and the assignee; provided
further that if either the assigning Lender or the assignee shall have failed to
make any payment required to be made by it pursuant to Section 2.04(c), 2.05(d)
or (e), 2.06(b), 2.17(d) or 9.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. Each assigning Lender and the
assignee, by its execution and delivery of an Assignment and Assumption, shall
be deemed to have represented to the Administrative Agent that all written
consents required by this Section with respect thereto (other than the consent
of the Administrative Agent) have been obtained and that such Assignment and
Assumption is otherwise duly completed and in proper form, and each assignee, by
its execution and delivery of an Assignment and Assumption, shall be deemed to
have represented to the assigning Lender and the Administrative Agent that such
assignee is eligible to be a Lender hereunder. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent, any Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (other than a natural person, the Borrower or any
Subsidiary or other Affiliate thereof or any Defaulting Lender) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrower,
the Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the second proviso to
Section 9.02(b) (other than clause (vi) thereof to the extent that any
applicable change to Section 2.19 pursuant to such clause (vi) would not result
in any of the changes referred to in the other clauses of such second proviso)
that affects such Participant. The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.14, 2.15 and 2.16 (subject to the
requirements and limitations therein, including the requirements under
Section 2.16(f) (it being understood that the documentation required under
Section 2.16(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that (A) such Participant
agrees to be subject to the provisions of Sections 2.16 (including
Section 2.16(f)), 2.17 and 2.18 as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; (B) such
Participant shall not be entitled to receive any greater payment under Sections
2.14 or 2.16, with respect to any participation, than its participating Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation, and (C) the Borrower shall be
notified promptly by the applicable Lender of each participation sold by such
Lender to a Participant pursuant to this paragraph. A Participant that fails to
comply with the preceding sentence shall not be entitled to any of the benefits

 

67



--------------------------------------------------------------------------------

of Sections 2.14, 2.15 and 2.16. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.17(c)
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the Borrower as provided above and to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank having jurisdiction over such Lender, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower and the other Loan Parties herein and in the
other Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, any other
Loan Documents and any separate letter agreements referred to in Section 4.01(e)
and any other letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided that the obligations of the

 

68



--------------------------------------------------------------------------------

Lenders to make Loans and of the Issuing Banks to issue Letters of Credit
hereunder are subject to the satisfaction or waiver of the conditions set forth
in Section 4.01. Delivery of an executed counterpart of a signature page of this
Agreement by fax or electronic transmission (in .pdf form) shall be effective
for all purposes as delivery of a manually executed counterpart of this
Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Bank or any such Affiliate to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower existing under this Agreement held by such Lender, such Issuing
Bank or their respective Affiliates which are then due and payable, irrespective
of whether or not such Lender, Issuing Bank or Affiliate shall have made any
demand under this Agreement and although such obligations of the Borrower are
owed to a branch, office or Affiliate of such Lender or such Issuing Bank
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness. The rights of each Lender, each Issuing Bank and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender, such Issuing Bank
or their respective Affiliates may have. Each Lender and Issuing Bank agrees to
promptly notify the Borrower and the Administrative Agent after any such setoff
and application by such Lender, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

SECTION 9.09. Subsidiary Guarantees. The Borrower may (but is not required to),
at any time upon three Business Days’ notice to the Administrative Agent, cause
any of its Subsidiaries organized under the laws of the United States of
America, any State thereof or the District of Columbia to become a Guarantor by
such Subsidiary executing and delivering to the Administrative Agent a
Subsidiary Guarantee, together with such evidence of authority and opinions
(which may be opinions of in-house counsel) as the Administrative Agent may
reasonably request. So long as no Default has occurred and is continuing (or
would result from such release), (i) if all of the Equity Interests in a
Guarantor that are owned by the Borrower or a Subsidiary are sold or otherwise
disposed of in a transaction or transactions permitted by this Agreement or
(ii) in the event that, immediately after giving effect to the release of any
Guarantor’s Subsidiary Guarantee, all of the Indebtedness of the Non-Guarantor
Subsidiaries is permitted under Section 6.01, then, in each case, promptly
following the Borrower’s request, the Administrative Agent shall execute a
release of such Guarantor from its Subsidiary Guarantee.

SECTION 9.10. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each party hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding

 

69



--------------------------------------------------------------------------------

may be heard and determined solely in such New York State or, to the extent
permitted by law, in such Federal court. Each party hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 9.01. Nothing in this Agreement will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.13. Confidentiality. (a) Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) upon the
request or demand of any regulatory authority (including any self-regulatory
authority) having or purporting to have jurisdiction over the Administrative
Agent, such Issuing Bank or such Lender, as applicable, or its Affiliates (in
which case such Person shall, except with respect to any audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority, (i) promptly notify the Borrower
in advance of such disclosure, to the extent permitted by law, and (ii) so
furnish only that portion of such information which the applicable Person is
legally required to disclose), (c) to the extent required by any legal,
judicial, administrative proceeding or other process or otherwise as required by
applicable law or regulations (in which case the Administrative Agent, such
Issuing Bank or such Lender, as applicable, shall (i) promptly notify the
Borrower in advance of such disclosure, to the extent permitted by law, and
(ii) so furnish only that portion of such information which the applicable
Person is legally required to disclose), (d) to any other party to this
Agreement, (e) in connection with the exercise

 

70



--------------------------------------------------------------------------------

of any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions no less restrictive than those of this Section, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (g) with the consent of
the Borrower or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Borrower or any of its
Affiliates; provided that (notwithstanding the foregoing) no such nonpublic
information which contains projections or forecasts with respect to the Borrower
or any of its Affiliates shall be disclosed, disseminated or otherwise made
available pursuant to clause (f) above. For the purposes of this Section,
“Information” means all information received from the Borrower, MPLX GP, MPLX or
any of the subsidiaries of the foregoing relating to the Borrower or any of its
Affiliates (including, for the avoidance of doubt, MPLX GP, MPLX and any of
their respective subsidiaries) or their business, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower or any
of its Affiliates. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN SECTION 9.13(a))
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

SECTION 9.14. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

71



--------------------------------------------------------------------------------

SECTION 9.15. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower and the Guarantors that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower and the Guarantors, which information
includes the name and address of the Borrower and each Guarantor and other
information that will allow such Lender to identify the Borrower and the
Guarantors in accordance with the Act.

 

72



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MARATHON PETROLEUM CORPORATION

 

By:  

/s/ Timothy T. Griffith

  Name: Timothy T. Griffith   Title: Vice President of Finance and Treasurer

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as
Administrative Agent and as Lender

By:

 

/s/ Robert Traband

 

Name: Robert Traband

Title: Managing Director

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE REVOLVING CREDIT AGREEMENT

OF MARATHON PETROLEUM CORPORATION

 

 

Name of Institution: Citibank, N.A. by   /s/ Andrew Sidford                Name:
Andrew Sidford   Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE REVOLVING CREDIT AGREEMENT

OF MARATHON PETROLEUM CORPORATION

 

Bank of America, N.A. By   /s/ Ronald E. McKaig                Name: Ronald E.
McKaig   Title: Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE REVOLVING CREDIT AGREEMENT

OF MARATHON PETROLEUM CORPORATION

 

 

Morgan Stanley Bank, NA by   /s/ Lisa Kopff                Name: Lisa Kopff  
Title: Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE REVOLVING CREDIT AGREEMENT

OF MARATHON PETROLEUM CORPORATION

Name of Institution:

                                         THE ROYAL BANK OF SCOTLAND PLC

 

by   /s/ Matthew Main                Name: Matthew Main   Title: Authorised
Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE REVOLVING CREDIT AGREEMENT

OF MARATHON PETROLEUM CORPORATION

Name of Institution: UBS AG, Stamford Branch

 

by   /s/ Irja R. Otsa                Name: Irja R. Otsa   Title: Associate
Director

 

by   /s/ David Urban                Name: David Urban   Title: Associate
Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE REVOLVING CREDIT AGREEMENT

OF MARATHON PETROLEUM CORPORATION

Name of Institution: The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

by   /s/ Maria Ferradas                Name: Maria Ferradas   Title: Vice
President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE REVOLVING CREDIT AGREEMENT

OF MARATHON PETROLEUM CORPORATION

Name of Institution: Barclays Bank PLC

 

by   /s/ David Barton                Name: David Barton   Title: Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE REVOLVING CREDIT AGREEMENT

OF MARATHON PETROLEUM CORPORATION

Name of Institution: BNP PARIBAS

 

by   /s/ David Dodd                Name: David Dodd   Title: Managing Director

 

by   /s/ Sriram Chandrasekaran                Name: Sriram Chandrasekaran  
Title: Vice President



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH: by     /s/ Philippe Sandmeier   Name: Philippe
Sandmeier   Title: Managing Director by     /s/ Ming K. Chu  

Name: Ming K. Chu

Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE REVOLVING CREDIT AGREEMENT

OF MARATHON PETROLEUM CORPORATION

 

DNB BANK ASA, GRAND CAYMAN BRANCH by     /s/ Barbara Gronquist   Name: Barbara
Gronquist   Title: Senior Vice President by     /s/ Kjell Tore Egge  

Name: Kjell Tore Egge

Title: Senior Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE REVOLVING CREDIT AGREEMENT

OF MARATHON PETROLEUM CORPORATION

Name of Institution: Fifth Third Bank

 

by     /s/ Matthew Lewis  

Name: Matthew Lewis

Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE REVOLVING CREDIT AGREEMENT

OF MARATHON PETROLEUM CORPORATION

Name of Institution: Goldman Sachs Bank USA

 

by     /s/ Mark Walton  

Name: Mark Walton

Title: Authorized Signatory



--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO

THE REVOLVING CREDIT AGREEMENT

OF MARATHON PETROLEUM CORPORATION

 

PNC Bank, National Association:

by     /s/ Thomas E. Redmond  

Name: Thomas E. Redmond

Title: Senior Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE REVOLVING CREDIT AGREEMENT

OF MARATHON PETROLEUM CORPORATION

Name of Institution: The Bank of Nova Scotia

 

by   /s/ Mark Sparrow  

Name: Mark Sparrow

Title: Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE REVOLVING CREDIT AGREEMENT

OF MARATHON PETROLEUM CORPORATION

US Bank, National Association:

 

by     /s/ Kevin S. McFadden  

Kevin S. McFadden

Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE REVOLVING CREDIT AGREEMENT

OF MARATHON PETROLEUM CORPORATION

Name of Institution: Wells Fargo National Bank

 

by     /s/ Shannon Townsend  

Name: Shannon Townsend

Title: Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE REVOLVING CREDIT AGREEMENT

OF MARATHON PETROLEUM CORPORATION

Name of Institution: COMERICA BANK

 

by     /s/ Mark J. Leveille  

Name: Mark J. Leveille

Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE REVOLVING CREDIT AGREEMENT

OF MARATHON PETROLEUM CORPORATION

 

Name of Institution: Lloyds TSB Bank plc   by     /s/ Stephen Giacolone    

Name: Stephen Giacolone

Title: Assistant Vice President (G011)

 

For any Lender requiring a second signature block:   by     /s/ Dennis McClellan
   

Name: Dennis McClellan

Title: Assistant Vice President (M040)



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE REVOLVING CREDIT AGREEMENT

OF MARATHON PETROLEUM CORPORATION

Name of Institution: The Northern Trust Company

 

by     /s/ Jeffrey P. Sullivan  

Name: Jeffrey P. Sullivan

Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE REVOLVING CREDIT AGREEMENT

OF MARATHON PETROLEUM CORPORATION

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH

 

by     /s/ Paul A. Rodriguez  

Name: Paul A. Rodriguez

Title: Vice President

 

by     /s/ Nietzsche Rodricks  

Name: Nietzsche Rodricks

Title: Executive Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE REVOLVING CREDIT AGREEMENT

OF MARATHON PETROLEUM CORPORATION

Name of Institution: Riyad Bank, Houston Agency

 

by     /s/ Paul N. Travis  

Name: Paul N. Travis

Title: VP & Head of Corporate Finance

For any Lender requiring a second signature block:

 

by     /s/ Clark Mercer  

Name: Clark Mercer

Title: VP and Administrative Officer



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE REVOLVING CREDIT AGREEMENT

OF MARATHON PETROLEUM CORPORATION

 

The Bank of New York Mellon by     /s/ Hussam S. Alsahlani  

Name: Hussam S. Alsahlani

Title: Vice President



--------------------------------------------------------------------------------

Schedule 1.01

Description of MPLX Drop-Down Transactions

MPLX Drop Down Transactions

Any potential acquisition by MPLX or one of its subsidiaries of any of the
following midstream assets owned or leased by the Borrower or any Subsidiary:

 

  •  

The ownership interest in MPLX Pipe Line Holdings LP that is retained by
Borrower or any Subsidiary following the MPLX IPO;

 

  •  

crude oil, refined product and other hydrocarbon-based product pipelines;

 

  •  

liquefied petroleum gas storage facilities;

 

  •  

tank farm, terminals and other assets or facilities used in the storage of crude
oil, refined products or other hydrocarbon-based products;

 

  •  

owned and/or leased transport trucks or rail cars;

 

  •  

marine assets, including owned and/or leased towboats and barges; and

 

  •  

interests of Borrower or any Subsidiary in joint-interest pipelines or terminals
or in joint venture entities that primarily own or operate any of the foregoing
assets.

Any relinquishment, resetting or other adjustment to the right of Borrower or
any Subsidiary to receive incentive distribution payments from MPLX in
connection with any acquisition of assets by MPLX or any of its subsidiaries.



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 150,000,000.00   

Citibank, N.A.

   $ 150,000,000.00   

Bank of America, N.A.

   $ 150,000,000.00   

Morgan Stanley Bank, N.A.

   $ 150,000,000.00   

The Royal Bank of Scotland plc

   $ 150,000,000.00   

UBS AG, Stamford Branch

   $ 150,000,000.00   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 105,000,000.00   

Barclays Bank PLC

   $ 80,000,000.00   

BNP Paribas

   $ 80,000,000.00   

Deutsche Bank AG New York Branch

   $ 80,000,000.00   

DNB Bank ASA, Grand Cayman Branch

   $ 80,000,000.00   

Fifth Third Bank

   $ 80,000,000.00   

Goldman Sachs Bank USA

   $ 80,000,000.00   

PNC Bank, National Association

   $ 80,000,000.00   

The Bank of Nova Scotia

   $ 80,000,000.00   

U.S. Bank, National Association

   $ 80,000,000.00   

Wells Fargo Bank, N.A.

   $ 80,000,000.00   

Comerica Bank

   $ 45,000,000.00   

Lloyds TSB Bank plc

   $ 45,000,000.00   

The Northern Trust Company

   $ 45,000,000.00   

Banco Bilbao Vizcaya Argentaria, S.A., New York Branch

   $ 20,000,000.00   

Riyad Bank, Houston Agency

   $ 20,000,000.00   

The Bank of New York Mellon

   $ 20,000,000.00   

Total

   $ 2,000,000,000.00      

 

 

 



--------------------------------------------------------------------------------

Schedule 3.05

Disclosed Matters

None.



--------------------------------------------------------------------------------

Schedule 3.11

Subsidiaries

I. Subsidiaries of the Borrower and jurisdictions of organization.

 

Subsidiary

  

Jurisdiction

Blanchard Holdings Company LLC    Delaware Blanchard Pipe Line Company LLC   
Delaware Blanchard Refining Company LLC    Delaware Blanchard Terminal Company
LLC    Delaware Bonded Oil Company    Delaware Buckeye Assurance Corp.   
Vermont Catlettsburg Refining, LLC    Delaware Green Bay Terminal Corporation   
Wisconsin Hardin Assurance Ltd.    Bermuda Hardin Street Holdings LLC   
Delaware Mannheim Terminal and Warehousing Service Company    Illinois Marathon
Canada Marketing, Ltd.    Delaware Marathon Carbon Management LLC    Delaware
Marathon Domestic LLC    Delaware Marathon Petroleum Company Canada, Ltd.   
Alberta Marathon Petroleum Company LP    Delaware Marathon Petroleum Logistics
Services LLC    Delaware Marathon Petroleum Service Company    Delaware Marathon
Petroleum Supply LLC    Delaware Marathon Petroleum Trading Canada LLC   
Delaware Marathon Pipe Line Company    Nevada Marathon Pipe Line LLC    Delaware
Marathon PrePaid Card LLC    Ohio Marathon Renewable Fuels Corp.    Delaware
Marathon Renewable Fuels LLC    Delaware Marathon Renewable Supply LLC   
Delaware Mid-Valley Supply LLC    Delaware MPC Investment Fund, Inc.    Delaware
MPC Investment LLC    Delaware MPC Trade Receivables Company LLC    Delaware MPL
Investment LLC    Delaware MPL Louisiana Holdings LLC    Delaware MPLX Logistics
Holdings LLC    Delaware MPLX LP    Delaware MPLX GP LLC    Delaware MPLX
Operations LLC    Delaware MPLX Pipe Line Holdings LP    Delaware MPLX Terminal
and Storage LLC    Delaware Muskegon Pipeline LLC    Delaware NEC Ethanol LLC   
Delaware Niles Properties LLC    Delaware Ohio River Pipe Line LLC    Delaware
Omni Logistics LLC    Delaware Port Everglades Environmental Corp.    Florida



--------------------------------------------------------------------------------

Speedway Beverage LLC    Delaware Speedway LLC    Delaware Speedway Petroleum
Corporation    Delaware Speedway Prepaid Card LLC    Ohio Speedway.com LLC   
Delaware Starvin Marvin, Inc.    Delaware SuperAmerica Beverage LLC    Delaware
SuperMom’s LLC    Delaware

II. Description of any outstanding options, warrants, rights of conversion or
purchase of similar rights.

None.



--------------------------------------------------------------------------------

Schedule 6.01

Existing Indebtedness

None.



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens

None.



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Revolving Credit Agreement identified below (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the credit facility provided for
under the Credit Agreement (including any Letters of Credit and Swingline Loans
included in, and any Guarantees made pursuant to, such credit facility) and
(b) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1. Assignor:   

 

   2. Assignee:   

 

      [and is [a Lender] [an Affiliate/Approved Fund of [Identify Lender]]]1 3.
Borrower:    Marathon Petroleum Corporation, a Delaware corporation 4.
Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement 5. Credit Agreement:    The Revolving Credit
Agreement dated as of September 14, 2012, among Marathon Petroleum Corporation,
the Lenders parties thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent

 

1 

Select as applicable.

 

A-1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Aggregate Amount of

Commitment/Revolving Loans

for all Lenders

   Amount of
Commitment/
Revolving
Loans Assigned      Percentage Assigned of
Commitment/Revolving
Loans2  

$

   $           %   

$

   $           %   

$

   $           %   

Effective Date:             , 20            [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more Credit Contacts to whom all syndicate-level information (which may
contain material non-public information about the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Name:   Title: ASSIGNEE [NAME OF ASSIGNEE]
By:  

 

  Name:   Title:

[Consented to and]3 Accepted:

 

2 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

A-2



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:       Name:   Title:
[Consented to:]4 [ISSUING BANK] By:  

 

  Name:   Title: [Consented to:]5 MARATHON PETROLEUM CORPORATION By:  

 

  Name:   Title:

 

4 

To be added only if the consent of an Issuing Bank is required by the terms of
the Credit Agreement (in which case, create a separate signature block for each
Issuing Bank).

5 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

A-3



--------------------------------------------------------------------------------

ANNEX 1 TO

ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
other than statements made by it herein, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other Loan Document, (iii) the financial condition of the Borrower, any of its
Subsidiaries or other Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or other Affiliates or any other Person of any of their
respective obligations under the Credit Agreement or any other Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements specified in the Credit Agreement that are required to be satisfied
by it in order to acquire the Assigned Interest and become a Lender, (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Assignor, the
Administrative Agent, the Arrangers or any other Lender, (v) if it is a U.S.
Person, attached hereto is an executed original of IRS Form W-9 certifying that
it is exempt from U.S. Federal backup withholding tax, duly completed and
executed by the Assignee, and (vi) if it is a Non-U.S. Lender, attached hereto
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Assignor, the
Administrative Agent, the Arrangers or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement and the other Loan Documents, and (ii) it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

 

A-4



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto on different counterparts), which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by facsimile or other
electronic image scan transmission shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the laws of
the State of New York.

 

A-5



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING REQUEST

JPMORGAN CHASE BANK, N.A.

as Administrative Agent under the

Credit Agreement referred to below

Loan and Agency Services Group

1111 Fannin, 10th Floor

Houston, TX 77002

Attention: Leslie Hill

                                 , 20            

 

  Re: MARATHON PETROLEUM CORPORATION

Reference is made to the Revolving Credit Agreement dated as of September 14,
2012 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Marathon Petroleum Corporation, the Lenders parties
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized
terms used herein and not otherwise defined herein are used herein as defined in
the Credit Agreement.

The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.03 of
the Credit Agreement that the Borrower hereby requests a Revolving Borrowing
and, in that connection, sets forth below the information relating to such
Borrowing (the “Proposed Borrowing”) as required by Section 2.03 of the Credit
Agreement:

(a) the aggregate principal amount of the Proposed Borrowing is $            ;1

(b) the date of the Proposed Borrowing is         , 20            (the “Funding
Date”);2

(c) the Proposed Borrowing is [an ABR Revolving Borrowing] [a Eurodollar
Revolving Borrowing];

(d) [such Eurodollar Revolving Borrowing shall have an initial Interest Period
of [one] [two] [three] [six] month[s];] and

(e) the funds of the Proposed Borrowing are to be disbursed to [Account Name and
Number].3

 

1 

For any Eurodollar Revolving Borrowing, such Proposed Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$5,000,000. For an ABR Revolving Borrowing, such Proposed Borrowing shall be an
integral multiple of $1,000,000 and not less than $1,000,000, except as
permitted by Section 2.02(c) of the Credit Agreement.

2 

Such Funding Date must be a Business Day.

 

B-1



--------------------------------------------------------------------------------

The undersigned hereby certifies as follows:

(a) the representations and warranties of the Loan Parties set forth in the
Credit Agreement (other than, if the Funding Date is after the Effective Date,
representations and warranties in Sections 3.04(b) and 3.05(a) of the Credit
Agreement) and the other Loan Documents are true and correct in all material
respects on and as of the Funding Date, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the Funding Date such representations and warranties
continue to be true and correct in all material respects as of such specified
earlier date; provided that in each case, such materiality qualifier is not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and

(b) at the time of and immediately after giving effect to the Proposed Borrowing
on the Funding Date, no Default has occurred and is continuing.

 

MARATHON PETROLEUM CORPORATION By:       Name:   Title:

 

3 

In the case of an ABR Revolving Borrowing requested to finance the reimbursement
of an LC Disbursement as provided in Section 2.05(e) of the Credit Agreement,
identify the Issuing Bank that has made such LC Disbursement.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INTEREST ELECTION REQUEST

JPMORGAN CHASE BANK, N.A.

as Administrative Agent under the

Credit Agreement referred to below

Loan and Agency Services Group

1111 Fannin, 10th Floor

Houston, TX 77002

Attention: Leslie Hill

                                 , 20            

 

  Re: MARATHON PETROLEUM CORPORATION

Reference is made to the Revolving Credit Agreement dated as of September 14,
2012 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Marathon Petroleum Corporation, the Lenders parties
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized
terms used herein and not otherwise defined herein are used herein as defined in
the Credit Agreement.

The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.07 of
the Credit Agreement that it elects to [continue the Borrowing listed below, or
a portion thereof as described below] [convert the Borrowing listed below, or a
portion thereof as described below, to a different Type], and in that connection
sets forth below the terms on which such [conversion] [continuation] is to be
made. The applicable Borrowing is a Borrowing of $            in principal
amount of presently outstanding Revolving Loans that are [ABR Loans] [Eurodollar
Loans having an Interest Period ending on             , 20            ].

 

   (a)    The amount of the Borrowing to which this Interest Election Request
applies:1   

 

   (b)    The effective date of the election (which is a Business Day):   

 

   (c)    Type of Borrowing following [conversion] [continuation]:    [ABR
Revolving Borrowing] [Eurodollar Revolving Borrowing]    (d)    Interest Period
and the last day thereof:2    [one] [two] [three] [six] month[s]         

 

 

1 

If different options are being elected with respect to different portions of
such Borrowing, specify the portions thereof to be allocated to each resulting
Borrowing and specify the information requested in clauses (b), (c) and (d) for
each resulting Borrowing.

2 

For Eurodollar Revolving Borrowings only. Shall be subject to the definition of
“Interest Period” in the Credit Agreement.

 

C-1



--------------------------------------------------------------------------------

MARATHON PETROLEUM CORPORATION By:      

Name:

Title:

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTE

 

Lender: [NAME OF LENDER]    New York, New York Principal Amount:  
[$                    ]    [                    ], 20[            ]

FOR VALUE RECEIVED, the undersigned, MARATHON PETROLEUM CORPORATION, a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of the Lender
set forth above (the “Lender”) the principal sum of [            dollars
($            )] (the “Principal Amount”), or such lesser amount as shall equal
the aggregate unpaid principal amount of all Revolving Loans (as defined in the
Credit Agreement referred to below) of the Lender to the Borrower, payable at
such times, and in such amounts, as are specified in the Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date such Revolving Loan is made until such principal
amount is paid in full, at such interest rates, and payable at such times, as
are specified in the Credit Agreement.

Both principal and interest payable to the Lender under this Note shall be
payable in dollars (as defined in the Credit Agreement referred to below) to
JPMorgan Chase Bank, N.A., as Administrative Agent, to such account as it may
specify from time to time pursuant to the Credit Agreement, in immediately
available funds.

This Note is issued pursuant to, governed by and is entitled to the benefits of,
the Revolving Credit Agreement dated as of September 14, 2012 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the Lenders parties thereto and JPMorgan Chase Bank, N.A.,
as Administrative Agent. Capitalized terms used herein and not defined herein
are used herein as defined in the Credit Agreement.

The Credit Agreement, among other things, contains provisions for acceleration
of the maturity of the unpaid principal amount of this Note upon the happening
of certain stated events and also for prepayments on account of the principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified.

Demand, diligence, presentment, protest and notice of non-payment and protest
are hereby waived by the Borrower.

This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

 

D-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year set forth above.

 

MARATHON PETROLEUM CORPORATION By:       Name:   Title:

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Revolving Credit Agreement dated as of September 14,
2012 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Marathon Petroleum Corporation, the Lenders parties
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code and (v) the interest payments in
question are not effectively connected with the undersigned’s conduct of a U.S.
trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (i) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (ii) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title:

Date:            , 201            

 

E-1-1



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Revolving Credit Agreement dated as of September 14,
2012 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Marathon Petroleum Corporation, the Lenders parties
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its partners/members are the sole
beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement, neither the undersigned nor any of its partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (i) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (ii) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title:

Date:            , 201            

 

E-2-1



--------------------------------------------------------------------------------

EXHIBIT E-3

FORM OF

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Revolving Credit Agreement dated as of September 14,
2012 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Marathon Petroleum Corporation, the Lenders parties
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (i) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(ii) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title:

Date:            , 201            

 

E-3-1



--------------------------------------------------------------------------------

EXHIBIT E-4

FORM OF

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Revolving Credit Agreement dated as of September 14,
2012 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Marathon Petroleum Corporation, the Lenders parties
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (i) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (ii) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

Date:            , 201            

 

E-4-1



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF INCREMENTAL COMMITMENT ACTIVATION NOTICE

JPMORGAN CHASE BANK, N.A.

as Administrative Agent under the

Credit Agreement referred to below

Loan and Agency Services Group

1111 Fannin, 10th Floor

Houston, TX 77002

Attention: Leslie Hill

                                 , 20            

Re: MARATHON PETROLEUM CORPORATION

Reference is made to the Revolving Credit Agreement dated as of September 14,
2012 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Marathon Petroleum Corporation, the Lenders parties
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. Terms defined in
the Credit Agreement shall have their defined meanings when used herein.

This notice is an Incremental Commitment Activation Notice referred to in the
Credit Agreement, and the Borrower and each of the Lenders party hereto hereby
notify you that:

 

  1. Each Lender party hereto agrees to make an Incremental Commitment in the
amount set forth opposite such Lender’s name below under the caption
“Incremental Commitment Amount.”

 

  2. The proposed Incremental Commitment Effective Date is             ,
201        .

 

F-1-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Incremental Commitment
Activation Notice this             day of             , 20        .

 

    MARATHON PETROLEUM CORPORATION     By:          

Name:

Title:

Incremental Commitment Amount     [NAME OF LENDER] $     By:           Name:    
  Title:

Accepted this             day of

                , 201        .

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

By:      

Name:

Title:

 

F-1-2



--------------------------------------------------------------------------------

EXHIBIT F-2

[FORM OF] NEW LENDER SUPPLEMENT

NEW LENDER SUPPLEMENT dated             , 201        (this “New Lender
Supplement”) to the Revolving Credit Agreement dated as of September 14, 2012
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Marathon Petroleum Corporation, the Lenders parties thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent.

WHEREAS, the Credit Agreement provides in Section 2.21 thereof that any bank,
financial institution or other entity may become a party to the Credit Agreement
with the consent of the Borrower and of the Administrative Agent and each
Issuing Bank (which consent shall not be unreasonably withheld, delayed or
conditioned) by executing and delivering to the Borrower and the Administrative
Agent a supplement to the Credit Agreement in substantially the form of this New
Lender Supplement; and

WHEREAS, the undersigned now desires to become a party to the Credit Agreement
as a Lender.

NOW, THEREFORE, the undersigned hereby agrees as follows:

1. The undersigned agrees to be bound by the provisions of the Credit Agreement,
and agrees that it shall, on the date this New Lender Supplement is accepted by
the Borrower, the Administrative Agent and each Issuing Bank, become a Lender
for all purposes of the Credit Agreement to the same extent as if originally a
party thereto, with a Commitment in the amount set forth opposite its name in
the Incremental Commitment Activation Notice executed by it in connection
herewith.

2. The undersigned (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this New
Lender Supplement and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it satisfies the requirements
specified in the Credit Agreement that are required to be satisfied by it in
order to become a Lender, (iii) it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 5.01 thereof, as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this New Lender Supplement and to provide its Commitment on the basis
of which it has made such analysis and decision independently and without
reliance on the Administrative Agent, the Arrangers or any other Lender, (iv) if
it is a U.S. Person, attached hereto is an executed original of IRS Form W-9
certifying that it is exempt from U.S. Federal backup withholding tax, duly
completed and executed by the undersigned, (v) if it is a Non-U.S. Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the
undersigned, and (vi) attached hereto is a completed Administrative
Questionnaire in which the undersigned designates one or more Credit Contacts to
whom all syndicate-level information (which may contain material non-public
information about the Loan Parties and their Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with the undersigned’s compliance procedures and applicable laws,
including Federal and state securities laws; (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Arrangers or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit

 

F-2-1



--------------------------------------------------------------------------------

Agreement and the other Loan Documents, and (ii) from and after the date this
New Lender Supplement is accepted by the Borrower, the Administrative Agent and
each Issuing Bank, it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender; (c) hereby irrevocably appoints the entity named as
the Administrative Agent to act as the Administrative Agent under the Credit
Agreement and the other Loan Documents and authorizes the Administrative Agent
to take such actions on its behalf and to exercise such powers as are delegated
to the Administrative Agent by the terms of the Credit Agreement and the other
Loan Documents, together with such actions and powers as are reasonably
incidental thereto; and (d) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

IN WITNESS WHEREOF, the undersigned has caused this New Lender Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[NAME OF LENDER], By:      

Name:

Title:

Accepted this             day of

                , 201    .

MARATHON PETROLEUM CORPORATION

 

By:      

Name:

Title:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

By:      

Name:

Title:

[                    ],

as Issuing Bank

 

By:      

Name:

Title:

 

F-2-2



--------------------------------------------------------------------------------

[                        ],

as Issuing Bank

 

By:      

Name:

Title:

 

F-2-3



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF] SUBSIDIARY GUARANTEE

GUARANTEE dated as of                 ,         (this “Guarantee”), by each of
the entities listed on the signature pages hereof or becoming a party hereto
pursuant to Section 14.08 hereof (collectively, the “Guarantors”), in favor of
the Administrative Agent, each Lender, each Issuing Bank (as each such term is
defined in the Credit Agreement referred to below) and each other holder of an
Obligation (as such term is defined below) (collectively, the “Guarantied
Parties”).

WHEREAS, pursuant to the Revolving Credit Agreement dated as of September 14,
2012 (together with all appendices, exhibits and schedules thereto and as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms defined therein and used herein
having the meanings given to them in the Credit Agreement), among Marathon
Petroleum Corporation, a Delaware corporation (the “Borrower”), the Lenders
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”), the Lenders have severally agreed to make
extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, each Guarantor is a direct or indirect Subsidiary of the Borrower;

WHEREAS, each Guarantor will receive substantial direct and indirect benefits
from the making of the Loans, the issuance of the Letters of Credit and the
granting of the other financial accommodations to the Borrower under the Credit
Agreement; and

WHEREAS, the Borrower and the Guarantors have elected, pursuant to Section 9.09
of the Credit Agreement, to have the Guarantors execute and deliver this
Guarantee for the benefit of the Guarantied Parties.

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

ARTICLE I

Guarantee

(a) Each Guarantor hereby absolutely, unconditionally and irrevocably
guarantees, jointly with the other Guarantors and severally, as primary obligor
and not merely as surety, the full and punctual payment when due and in the
currency due, whether at stated maturity or earlier, by reason of acceleration,
mandatory prepayment or otherwise in accordance herewith or any other Loan
Document, of all the Obligations (as defined below), whether or not from time to
time reduced or extinguished or hereafter increased or incurred, whether or not
recovery may be or hereafter may become barred by any statute of limitations,
whether or not enforceable as against the Borrower, whether now or hereafter
existing, and whether due or to become due, including principal, interest
(including interest accrued or accruing after the commencement of any proceeding
under Title 11 of the United States Code (the “Bankruptcy Code”) or any other
bankruptcy, insolvency, receivership or other similar proceeding, and interest
at the contract rate applicable upon default accrued or accruing after the
commencement of any such proceeding, in each case regardless of whether allowed
or allowable in such proceeding), fees and costs of collection. This Guarantee
constitutes a guaranty of payment when due

 

G-1



--------------------------------------------------------------------------------

(whether or not any proceeding under the Bankruptcy Code shall have stayed the
accrual or collection of any of the Obligations or operated as a discharge
thereof) and not of collection.

(b) Each Guarantor further agrees that, if any payment made by the Borrower or
any other Person and applied to the Obligations is at any time annulled,
avoided, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, then, to the extent
of such payment or repayment, any such Guarantor’s liability hereunder shall be
and remain in full force and effect, as fully as if such payment had never been
made. If, prior to any of the foregoing, this Guarantee shall have been
cancelled or surrendered, this Guarantee shall be reinstated in full force and
effect, and such prior cancellation or surrender shall not diminish, release,
discharge, impair or otherwise affect the obligations of any such Guarantor in
respect of the amount of such payment.

(c) In furtherance of the foregoing and not in limitation of any other right
that any Guarantied Party has at law or in equity against any Guarantor by
virtue hereof, upon the failure of the Borrower to pay any Obligation when and
as the same shall become due and payable, whether at stated maturity or earlier,
by reason of acceleration, mandatory prepayment or otherwise in accordance
herewith or any other Loan Document, each Guarantor hereby promises to and will
forthwith pay, or cause to be paid, to the Administrative Agent for distribution
to the applicable Guarantied Parties in cash the amount of such unpaid
Obligations. Upon payment by any Guarantor of any sums to the Administrative
Agent as provided in this paragraph, all rights of such Guarantor against the
Borrower arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VIII hereof.

(d) As used herein, the term “Obligations” means all obligations of the Loan
Parties to pay (a) the aggregate outstanding principal amount of, and all unpaid
interest (including interest accrued or accruing after the commencement of any
proceeding under the Bankruptcy Code or any other bankruptcy, insolvency,
receivership or other similar proceeding, and interest at the contract rate
applicable upon default accrued or accruing after the commencement of any such
proceeding, in each case regardless of whether allowed or allowable in such
proceeding) on, the Loans when and as due, whether at stated maturity or
earlier, by reason of acceleration, mandatory prepayment or otherwise in
accordance herewith or any other Loan Document, (b) all reimbursement
obligations (including payments in respect of reimbursement of disbursements and
interest thereon) with respect to the Total LC Exposure and all obligations of
the Borrower under any Loan Document to provide cash collateral for LC Exposure,
and (c) all other outstanding liabilities, obligations and indebtedness owing by
the Borrower to the Administrative Agent, any Lender, any Issuing Bank or any
other Indemnitee arising under the Credit Agreement or any other Loan Document,
of every type and description (whether by reason of an extension of credit,
opening or amendment of a letter of credit or payment of any draft drawn
thereunder, loan, guarantee, indemnification or otherwise), present or future,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired and whether or not evidenced by any note, guarantee or other instrument
for the payment of money (including any such liabilities, obligations and
indebtedness incurred after the commencement of any proceeding under the
Bankruptcy Code or any other bankruptcy, insolvency, receivership or other
similar proceeding, regardless of whether allowed or allowable in such
proceeding).

 

G-2



--------------------------------------------------------------------------------

ARTICLE II

Limitation of Guarantee

Any term of this Guarantee to the contrary notwithstanding, the maximum
aggregate amount of the Obligations for which any Guarantor shall be liable
shall not exceed the maximum amount for which such Guarantor can be liable
without rendering this Guarantee, as it relates to such Guarantor, subject to
avoidance under applicable law relating to fraudulent conveyance or fraudulent
transfer (including Section 548 of the Bankruptcy Code or any applicable
provisions of comparable state law) (collectively, “Fraudulent Transfer Laws”),
in each case after giving effect (a) to all other liabilities of such Guarantor,
contingent or otherwise, that are relevant under such Fraudulent Transfer Laws
(specifically excluding, however, any liabilities of such Guarantor in respect
of intercompany Indebtedness to the Borrower to the extent that such
Indebtedness would be discharged in an amount equal to the amount paid by such
Guarantor hereunder) and (b) to the value as assets of such Guarantor (as
determined under the applicable provisions of such Fraudulent Transfer Laws) of
any rights to subrogation, contribution, reimbursement, indemnity or similar
rights held by such Guarantor pursuant to (i) applicable federal, state, local
and foreign laws, rules and regulations, orders, judgments, decrees and other
determinations of any Governmental Authority or arbitrator and common law,
(ii) Article III of this Guarantee or (iii) any other obligation, agreement,
undertaking or similar provisions of any security or any agreement, undertaking,
contract, lease, indenture, mortgage, deed of trust or other instrument
(excluding any Loan Document) providing for an equitable allocation among such
Guarantor and other Subsidiaries or Affiliates of the Borrower of obligations
arising under this Guarantee or other guaranties of the Obligations by such
parties.

ARTICLE III

Indemnity and Contribution

SECTION 3.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Article VIII hereof), the Borrower agrees that in the event a payment
in respect of any Obligation shall be made by any Guarantor under this
Guarantee, the Borrower shall indemnify such Guarantor for the full amount of
such payment and such Guarantor shall be subrogated to the rights of the Person
to whom such payment shall have been made to the extent of such payment.

SECTION 3.02. Contribution. In the event that any Guarantor (the “Claiming
Party”) shall be required hereunder to make a payment in respect of any
Obligation exceeding the greater of (a) the amount of the economic benefit
actually received by such Guarantor from the Loans and the other financial
accommodations provided to the Borrower under the Loan Documents and (b) the
amount such Guarantor would otherwise have paid if such Guarantor had paid the
aggregate amount of the Obligations (excluding the amount thereof repaid by the
Borrower) in the same proportion as such Guarantor’s net worth on the date
hereof (or, in the case of any Guarantor becoming a party hereto pursuant to
Section 14.08, the date of the supplement hereto executed and delivered by such
Guarantor) bears to the aggregate net worth of all the Guarantors on the date
hereof (or, in the case of any Guarantor becoming a party hereto pursuant to
Section 14.08, the date of the supplement hereto executed and delivered by such
Guarantor), then (subject to Article VIII hereof) such Guarantor shall be
reimbursed by such other Guarantors (each, a “Contributing Party”) for the
amount of such excess, pro rata, based on the respective net worths of such
other Guarantors at the date enforcement hereunder is sought. Any Contributing

 

G-3



--------------------------------------------------------------------------------

Party making a payment to a Claiming Party pursuant to this Section 3.02 shall
be subrogated to the rights of such Claiming Party to the extent of such
payment.

ARTICLE IV

Authorization; Other Agreements

The Guarantied Parties are hereby authorized, without notice to, or demand upon,
any Guarantor, which notice and demand requirements each are expressly waived
hereby, and without discharging or otherwise affecting the obligations of any
Guarantor hereunder (which obligations shall remain absolute and unconditional
notwithstanding any such action or omission to act), from time to time, to do
each of the following:

(a) supplement, renew, extend, accelerate or otherwise change the time for
payment of, or other terms relating to, the Obligations, or any part of them, or
otherwise modify, amend or change the terms of any promissory note or other
agreement, document or instrument (including the other Loan Documents) now or
hereafter executed by the Borrower and delivered to the Guarantied Parties or
any of them, including any increase or decrease of principal or the rate of
interest thereon;

(b) waive or otherwise consent to noncompliance with any provision of any
instrument evidencing the Obligations, or any part thereof, or any other
instrument or agreement in respect of the Obligations (including the other Loan
Documents) now or hereafter executed by the Borrower and delivered to the
Guarantied Parties or any of them;

(c) accept partial payments on the Obligations;

(d) receive, take and hold security or collateral for the payment of the
Obligations or any part of them and exchange, enforce, waive, substitute,
liquidate, terminate, abandon, fail to perfect, subordinate, transfer, otherwise
alter and release any such security or collateral;

(e) settle, release, compromise, collect or otherwise liquidate the Obligations
or accept, substitute, release, exchange or otherwise alter, affect or impair
any security or collateral for the Obligations or any part of them or any other
guaranty therefor, in any manner;

(f) add, release or substitute any one or more other guarantors, makers or
endorsers of the Obligations or any part of them and otherwise deal with the
Borrower or any other guarantor, maker or endorser;

(g) apply to the Obligations any payment or recovery (i) from the Borrower, from
any other guarantor, maker or endorser of the Obligations or any part of them or
(ii) from any Guarantor in such order as provided herein, in each case whether
such Obligations are secured or unsecured or guaranteed or not guaranteed by
others;

(h) apply to the Obligations any payment or recovery from any Guarantor of the
Obligations or any sum realized from security furnished by such Guarantor upon
its indebtedness or obligations to the Guarantied Parties or any of them, in
each case whether or not such indebtedness or obligations relate to the
Obligations; and

(i) refund at any time any payment received by any Guarantied Party in respect
of any Obligation, and payment to such Guarantied Party of the amount so
refunded shall

 

G-4



--------------------------------------------------------------------------------

be fully guaranteed hereby even though prior thereto this Guarantee shall have
been cancelled or surrendered, and such prior cancellation or surrender shall
not diminish, release, discharge, impair or otherwise affect the obligations of
any Guarantor hereunder in respect of the amount so refunded;

in each case, even if any right of reimbursement or subrogation or other right
or remedy of any Guarantor is extinguished, affected or impaired by any of the
foregoing (including any election of remedies by reason of any judicial,
nonjudicial or other proceeding in respect of the Obligations that impairs any
subrogation, reimbursement or other right of such Guarantor).

ARTICLE V

Guarantee Absolute and Unconditional

Each Guarantor hereby waives any defense of a surety or guarantor or any other
obligor on any obligations arising in connection with or in respect of any of
the following and hereby agrees that its obligations under this Guarantee are
absolute and unconditional and shall not be discharged, reduced, limited,
impaired or terminated or otherwise affected as a result of any of the
following:

(a) the invalidity or unenforceability of, or any impossibility in the
performance of, any of the Borrower’s obligations under the Credit Agreement or
any other Loan Document or any other agreement or instrument relating thereto,
or any security for, or other guaranty of the Obligations or any part of them;

(b) the absence of any attempt to collect on the Obligations or any part of them
from the Borrower or other action to enforce the same;

(c) any Guarantied Party’s election, in any proceeding instituted under chapter
11 of the Bankruptcy Code, of the application of Section 1111 (b)(2) of the
Bankruptcy Code or any applicable provisions of comparable state or foreign law;

(d) any borrowing or grant of a Lien by the Borrower, as debtor-in-possession,
or extension of credit, under Section 364 of the Bankruptcy Code or any
applicable provisions of comparable state or foreign law;

(e) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of any Guarantied Party’s claim (or claims) for repayment of the
Obligations ;

(f) any use of cash collateral under Section 363 of the Bankruptcy Code;

(g) any agreement or stipulation as to the provision of adequate protection in
any bankruptcy proceeding;

(h) the avoidance of any Lien in favor of the Guarantied Parties or any of them
for any reason;

(i) any bankruptcy, insolvency, reorganization, arrangement, readjustment of
debt, liquidation or dissolution proceeding commenced by or against the
Borrower, any Guarantor or any of the Borrower’s other Subsidiaries, including
any discharge of, or bar or stay against collecting, any Obligation (or any part
of them or interest thereon) in or as a result of any such proceeding;

 

G-5



--------------------------------------------------------------------------------

(j) failure by any Guarantied Party to file or enforce a claim against the
Borrower or its estate in any bankruptcy or insolvency case or proceeding or
otherwise;

(k) any action taken by any Guarantied Party if such action is authorized
hereby;

(l) any change in the corporate existence or structure of the Borrower or any
other Loan Party;

(m) any defense, set-off, counterclaim, recoupment or termination (other than a
defense of payment or performance) which may at any time be available to or be
asserted by any Guarantor or any other Person against any Guarantied Party;

(n) any applicable federal, state, local and foreign laws, rules and
regulations, orders, judgments, decrees and other determinations of any
Governmental Authority or arbitrator and common law affecting any term of any
Guarantor’s obligations under this Guarantee;

(o) any rescission, waiver, amendment or modification of, or release from any of
the terms or provisions of, any Loan Document or any other agreement, including
with respect to any other Guarantor under this Guarantee; or

(p) any other act, omission or circumstance that might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor or any other
obligor on any obligations, other than the payment in full in cash of the
Obligations (other than indemnities and other contingent obligations (other than
contingent obligations in respect of Letters of Credit, excluding Letters of
Credit that have been cash collateralized in the manner reasonably satisfactory
to the applicable Issuing Bank or with respect to which other arrangements have
been made that are satisfactory to the applicable Issuing Bank) not then due and
payable and as to which no claim has been made as of the time of determination).

ARTICLE VI

Waivers

Each Guarantor hereby waives diligence, promptness, presentment, demand for
payment or performance and protest and notice of protest, notice of acceptance
and any other notice in respect of the Obligations or any part of them, and any
defense arising by reason of any disability or other defense of the Borrower or
any of its Subsidiaries or the unenforceability of the Obligations or any part
thereof from any cause or the cessation from any cause of the liability of the
Borrower or any of its Subsidiaries, other than any defense of payment in full
in cash of the Obligations. In connection with the foregoing, each Guarantor
covenants that its obligations hereunder shall not be discharged, except in
accordance with Article X or XV hereof.

ARTICLE VII

Reliance

Each Guarantor hereby assumes responsibility for keeping itself informed of the
financial condition of the Borrower and any endorser and other guarantor of all
or any part of the Obligations, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations, or any part thereof, that diligent
inquiry would reveal, and each Guarantor hereby

 

G-6



--------------------------------------------------------------------------------

agrees that no Guarantied Party shall have any duty to advise any Guarantor of
information known to it regarding such condition or any such circumstances. In
the event any Guarantied Party, in its sole discretion, undertakes at any time
or from time to time to provide any such information to any Guarantor, such
Guarantied Party shall be under no obligation (a) to undertake any investigation
not a part of its regular business routine, (b) to disclose any information that
such Guarantied Party, pursuant to accepted or reasonable commercial finance or
banking practices, wishes to maintain confidential or (c) to make any other or
future disclosures of such information or any other information to any
Guarantor.

ARTICLE VIII

Waiver of Subrogation and Contribution Rights

Until the Obligations have been paid in full in cash (other than indemnities and
other contingent obligations (other than contingent obligations in respect of
Letters of Credit, excluding Letters of Credit that have been cash
collateralized in the manner reasonably satisfactory to the applicable Issuing
Bank or with respect to which other arrangements have been made that are
satisfactory to the applicable Issuing Bank) not then due and payable and as to
which no claim has been made as of the time of determination) and the
Commitments have expired or have been terminated, the Guarantors shall not
enforce or otherwise exercise any right of subrogation to any of the rights of
the Guarantied Parties or any part of them against the Borrower or any right of
reimbursement, indemnity or contribution or similar right against the Borrower
by reason of this Guarantee or by any payment made by any Guarantor in respect
of the Obligations. No failure on the part of the Borrower or any other
Guarantor or Grantor to make the payments required by Article III hereof (or any
other payments required under applicable law or otherwise) shall in any respect
limit the obligations and liabilities of any Guarantor with respect to its
obligations hereunder, and each Guarantor and Grantor shall remain liable for
the full amount of the obligations of such Guarantor hereunder.

ARTICLE IX

Default; Remedies

The obligations of each Guarantor hereunder are independent of and separate from
the Obligations. Upon any Event of Default, the Administrative Agent may, at its
sole election, proceed directly and at once, without notice, against any
Guarantor to collect and recover the full amount or any portion of the
Obligations then due, without first proceeding against the Borrower or any other
guarantor of the Obligations, or joining the Borrower or any other guarantor in
any proceeding against any Guarantor.

ARTICLE X

Irrevocability

Subject to Article XV below, this Guarantee shall be irrevocable as to the
Obligations (or any part thereof) until the Commitments have expired or have
been terminated, the Obligations have been paid in full in cash (other than
indemnities and other contingent obligations not then due and payable and as to
which no claim has been made), all Letters of Credit have expired or terminated
(or have been cash collateralized in the manner reasonably satisfactory to the
applicable Issuing Bank or with respect to which other arrangements have been
made that are satisfactory to the applicable Issuing Bank) and all LC
Disbursements have been reimbursed, at which time this Guarantee shall
automatically be cancelled. Upon such

 

G-7



--------------------------------------------------------------------------------

cancellation and at the written request of any Guarantor or its successors or
assigns, and at the cost and expense of such Guarantor or its successors or
assigns, the Administrative Agent shall execute in a timely manner a
satisfaction of this Guarantee and such instruments, documents or agreements as
are necessary or desirable to evidence the termination of this Guarantee. Any
execution and delivery of the instruments, documents and agreements by the
Administrative Agent pursuant to this Article X shall be without recourse or
warranty by the Administrative Agent.

ARTICLE XI

Setoff

If an Event of Default shall have occurred and be continuing, each Lender, each
Issuing Bank and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such
Issuing Bank or any such Affiliate to or for the credit or the account of any
Guarantor against any of and all the Obligations held by such Lender, such
Issuing Bank or their respective Affiliates which are then due and payable,
irrespective of whether or not such Lender. Issuing Bank or Affiliate shall have
made any demand under this Guarantee and although any of the Obligations is owed
to a branch, office or Affiliate of such Lender or such Issuing Bank different
from the branch, office or Affiliate holding such deposit or obligated on such
indebtedness. The rights of each Lender, each Issuing Bank and their respective
Affiliates under this Article XI are in addition to other rights and remedies
(including other rights of setoff) which such Lender, such Issuing Bank or their
respective Affiliates may have. Each Lender and Issuing Bank agrees to promptly
notify the applicable Guarantor and the Administrative Agent after any such
setoff and application by such Lender, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

ARTICLE XII

No Marshalling

Each Guarantor consents and agrees that no Guarantied Party or any Person acting
for or on behalf of any Guarantied Party shall be under any obligation to
marshal any assets in favor of any Guarantor or against or in payment of any or
all of the Obligations.

ARTICLE XIII

Representations and Warranties

Each Guarantor hereby represents and warrants that the representations and
warranties as to it made by the Borrower in Article III of the Credit Agreement
(other than the representations and warranties in Sections 3.04(b) and 3.05(a)
of the Credit Agreement) with respect to any Borrowing or the date of issuance,
amendment, renewal or extension of any Letter of Credit, in each case on or
after the date hereof, are true and correct in all material respects on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, such
representations and warranties are true and correct in all material respects as
of such

 

G-8



--------------------------------------------------------------------------------

specified earlier date; provided that, in each case, such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof.

ARTICLE XIV

Miscellaneous

SECTION 14.01. Successors and Assigns. This Guarantee shall be binding upon each
Guarantor and upon the successors and assigns of such Guarantors and shall inure
to the benefit of the Guarantied Parties and their respective successors and
assigns. The successors and assigns of the Guarantors and the Borrower shall
include their respective receivers, trustees and debtors-in-possession.

SECTION 14.02. Enforcement; Waivers; Amendments

(a) No delay on the part of any Guarantied Party in the exercise of any right or
remedy arising under this Guarantee, the Credit Agreement, any other Loan
Document or otherwise with respect to all or any part of the Obligations or any
other guaranty of or security for all or any part of the Obligations shall
operate as a waiver thereof, and no single or partial exercise by any such
Person of any such right or remedy, or any abandonment or discontinuance of
steps to enforce such a right or remedy, shall preclude any other or further
exercise thereof or the exercise of any other right or remedy. The rights and
remedies of the Guarantied Parties hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. Failure by
any Guarantied Party at any time or times hereafter to require strict
performance by the Borrower, any Guarantor, any other guarantor of all or any
part of the Obligations or any other Person of any provision, warranty, term or
condition contained in any Loan Document now or at any time hereafter executed
by any such Persons and delivered to any Guarantied Party shall not waive,
affect or diminish any right of any Guarantied Party at any time or times
hereafter to demand strict performance thereof and such right shall not be
deemed to have been waived by any act (except by a written instrument pursuant
to Section 14.02(b)) or knowledge of any Guarantied Party, or its respective
agents, officers or employees. No waiver of any provision of this Guarantee or
consent to any departure by any Guarantor therefrom shall in any event be
effective unless the same shall be permitted by a written instrument pursuant to
Section 14.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No action by any
Guarantied Party permitted hereunder shall in any way affect or impair any
Guarantied Party’s rights and remedies or the obligations of any Guarantor under
this Guarantee. Any determination by a court of competent jurisdiction of the
amount of any principal or interest owing by the Borrower to a Guarantied Party
shall be conclusive and binding on each Guarantor irrespective of whether such
Guarantor was a party to the suit or action in which such determination was
made.

(b) None of the terms or provisions of this Guarantee may be waived, amended,
supplemented or modified except pursuant to an agreement in writing entered into
by the Guarantors and the Administrative Agent with the consent of the Required
Lenders.

SECTION 14.03. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Guarantee shall be construed in accordance with and governed by the law
of the State of New York.

 

G-9



--------------------------------------------------------------------------------

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Guarantee, or for recognition or enforcement of any judgment, and each party
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined solely in such New
York State or, to the extent permitted by law, in such Federal court. Each party
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guarantee in any court referred to in
paragraph (b) of this Section. Each party hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party hereto hereby irrevocably consents to service of process in the
manner provided for notices in Section 9.01 of the Credit Agreement. Nothing in
this Guarantee will affect the right of any party to this Guarantee to serve
process in any other manner permitted by law.

SECTION 14.04. Certain Terms. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in the Credit Agreement),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Guarantee in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections and Exhibits shall be construed to refer
to Articles and Sections of, and Exhibits to, this Guarantee, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including intellectual property, cash, securities, accounts and contract rights,
(f) with respect to the determination of any period of time, the word “from”
means “from and including” and the word “to” means “to but excluding” and
(g) reference to any law, rule or regulation means such as amended, modified,
codified or reenacted, in whole or in part, and in effect from time to time.

SECTION 14.05. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTEE OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS

 

G-10



--------------------------------------------------------------------------------

REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
GUARANTEE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 14.06. Notices. Any notice or other communication herein required or
permitted shall be given as provided in Section 9.01 of the Credit Agreement
and, in the case of any Guarantor, to such Guarantor in care of the Borrower.

SECTION 14.07. Severability. Wherever possible, each provision of this Guarantee
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guarantee shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guarantee.

SECTION 14.08. Additional Guarantors. Each of the Guarantors agrees that, if,
pursuant to Section 9.09 of the Credit Agreement, the Borrower desires any
Subsidiary to become a Guarantor hereunder, such Subsidiary shall execute and
deliver to the Administrative Agent a Guarantee Supplement in substantially the
form of Exhibit A (Guarantee Supplement) attached hereto and shall thereafter
become a Guarantor for all purposes and to the same extent as if originally a
party hereto and shall be bound by and entitled to the rights, benefits and
obligations of this Guarantee. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Subsidiary as a party to this Guarantee.

SECTION 14.09. Expenses; Indemnification. (a)Each Guarantor agrees to pay or
reimburse the Administrative Agent and each of the other Guarantied Parties upon
demand for all out-of-pocket expenses incurred by the Administrative Agent or
any other Guarantied Party, including the fees, charges and disbursements of any
counsel for the Administrative Agent or any other Guarantied Party, in
connection with the enforcement of this Guarantee against such Guarantor or the
exercise or enforcement of any other right or remedy available in connection
herewith or therewith.

(b) The Guarantors jointly and severally agree to indemnify and hold harmless
each Guarantied Party and the other Indemnitees as provided in Section 9.03(b)
of the Credit Agreement as if each reference in such Section to “the Borrower”
was a reference to “the Guarantors” and with the same force and effect as if
such Guarantors were parties to the Credit Agreement.

(c) Any amounts payable as provided in paragraphs (a) and (b) of this Section
shall be additional Obligations guaranteed hereby. All amounts due under
paragraph (a) or (b) of this Section shall be payable promptly after written
demand therefor.

SECTION 14.10. Waiver of Consequential Damages. TO THE EXTENT PERMITTED BY
APPLICABLE LAW AND WITHOUT LIMITING IN ANY WAY THE BORROWER’S AND THE
GUARANTORS’ OBLIGATIONS HEREUNDER (INCLUDING THE GUARANTORS’ OBLIGATIONS SET
FORTH IN SECTIONS 14.09(a) AND 14.09(b)), NO PARTY HERETO SHALL ASSERT, OR
PERMIT ANY OF ITS AFFILIATES OR RELATED PARTIES TO ASSERT, AND EACH PARTY HERETO
HEREBY WAIVES, ANY CLAIM AGAINST EACH OTHER SUCH PERSON (AND, IN THE CASE OF THE
BORROWER OR ANY GUARANTOR, ANY GUARANTIED PARTY AND ANY OTHER

 

G-11



--------------------------------------------------------------------------------

INDEMNITEE), ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THIS GUARANTEE OR ANY OTHER LOAN DOCUMENT OR
ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE TRANSACTIONS
CONTEMPLATED HEREBY, ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS
THEREOF.

SECTION 14.11. Entire Agreement. This Guarantee, taken together with all of the
other Loan Documents executed and delivered by the Guarantors, represents the
entire agreement and understanding of the parties hereto and supersedes all
prior understandings, written and oral, relating to the subject matter hereof.

SECTION 14.12. Counterparts. This Guarantee may be executed in any number of
separate counterparts and by different parties in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple counterparts and attached to a single counterpart so that
all signature pages are attached to the same document. Delivery of an executed
counterpart by facsimile transmission or electronic mail shall be effective as
delivery of a manually executed counterpart.

SECTION 14.13. Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Guarantee and shall not
affect the construction of, or be taken into consideration in interpreting, this
Guarantee.

SECTION 14.14. Certain Acknowledgements and Agreements. Each Guarantor hereby
acknowledges the provisions of Section 2.16 of the Credit Agreement and agrees
to be bound by such provisions with the same force and effect, and to the same
extent, as if such Guarantor was a party to the Credit Agreement.

ARTICLE XV

Termination

In addition to termination in accordance with Article X, so long as no Default
has occurred and is continuing under the Loan Documents (or would result from
such release), (a) if all of the capital stock of a Guarantor that is owned by
the Borrower or a Subsidiary is sold or otherwise disposed of in a transaction
or transactions permitted by the Credit Agreement or (b) in the event that,
immediately after giving effect to the release of any Guarantor hereunder, all
of the Indebtedness of the Non-Guarantor Subsidiaries is permitted under
Section 6.01 of the Credit Agreement, then, in each case, promptly following the
Borrower’s request and at the cost and expense of the Borrower, the
Administrative Agent shall execute a release of such Guarantor from this
Guarantee. Any execution and delivery of any such release by the Administrative
Agent shall be without recourse or warranty by the Administrative Agent.

[SIGNATURE PAGES FOLLOW]

 

G-12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guarantee has been duly executed by the Guarantors as
of the day and year first set forth above.

 

[NAME OF GUARANTOR] By:      

Name:

Title:

[SIGNATURE PAGE TO GUARANTEE]



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED

as of the date first above written:

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:        

Name:

Title:

[SIGNATURE PAGE TO GUARANTEE]



--------------------------------------------------------------------------------

EXHIBIT A TO

SUBSIDIARY GUARANTEE

GUARANTEE SUPPLEMENT

The undersigned hereby agrees to be bound as a Guarantor for purposes of the
Guarantee, dated as of [            ,             ] (the “Guarantee”), among
certain Subsidiaries of Marathon Petroleum Corporation, a Delaware corporation,
listed on the signature pages thereof or becoming party thereto pursuant to the
terms thereof and acknowledged by JPMorgan Chase Bank, N.A., in its capacity as
the Administrative Agent, and the undersigned hereby acknowledges receipt of a
copy of the Guarantee. Each reference to a “Guarantor” in the Guarantee shall be
deemed to include the undersigned.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article XIII of the Guarantee applicable to it is
true and correct on and as the date hereof as if made on and as of such date.

This Guarantee Supplement may be executed in any number of separate counterparts
and by different parties in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Signature pages may be detached from
multiple counterparts and attached to a single counterpart so that all signature
pages are attached to the same document. Delivery of an executed counterpart by
facsimile transmission or electronic mail shall be effective as delivery of a
manually executed counterpart.

This Guarantee Supplement shall be construed in accordance with and governed by
the law of the State of New York.

Capitalized terms used herein but not defined herein are used with the meanings
given them in the Guarantee.

IN WITNESS WHEREOF, the undersigned has caused this Guarantee Supplement to be
duly executed and delivered as of             ,             .

 

[NAME OF GUARANTOR] By:        

Name:

Title:

 

ACKNOWLEDGED AND AGREED

as of the date first above written:

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:        

Name:

Title: